     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 1 of 131
                                                                        1



 1                 IN THE UNITED STATES DISTRICT COURT

 2                  FOR THE DISTRICT OF MASSACHUSETTS

 3

 4
      * * * * * * * * * * * * *           16CV30008-NMG
 5    LEE HUTCHINS            *
                              *
 6    VS.                     *           JANUARY 29, 2019
                              *           9:27 A.M.
 7    DANIEL McKAY, et al     *
                              *
 8    * * * * * * * * * * * * *           BOSTON, MA

 9

10              BEFORE THE HONORABLE NATHANIEL M. GORTON

11                              DISTRICT JUDGE

12                          (Jury Trial - Day 6)

13

14    APPEARANCES:

15
      FOR THE PLAINTIFF:           LUKE F. RYAN, ESQ.
16                                 SAMANTHA LEBOEUF, ESQ.
                                   DAVID P. HOOSE, ESQ.
17                                 Sasson, Turnbull & Hoose
                                   100 Main Street
18                                 Third Floor
                                   Northampton, MA 01060
19

20    FOR THE DEFENDANTS,
      McKAY AND HERVIEUX:          KEVIN B. COYLE, ESQ.
21                                 935 Main Street
                                   Springfield, MA 01103
22
      FOR THE DEFENDANT,
23    ROMERO:                      KATHLEEN E. SHEEHAN, ESQ.
                                   Keyes & Donnellan
24                                 293 Bridge Street, Suite 600
                                   Springfield, MA 01103
25
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 2 of 131
                                                                        2



 1    APPEARANCES (Cont'd):

 2    FOR THE DEFENDANT,           LISA C. deSOUSA, ESQ.
      CITY OF SPRINGFIELD:         JEREMY SAINT LAURENT, ESQ.
 3                                 City of Springfield
                                   36 Court Street
 4                                 Springfield, MA 01103

 5                                 Debra D. Lajoie, RPR-FCRR-CRI-RMR
      Court Reporter:              One Courthouse Way
 6                                 Boston, MA 02210

 7

 8                 Proceeding reported and produced
                    by computer-aided stenography
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 3 of 131
                                                                        3



 1    29 JANUARY 2019 -- 9:27 A.M.

 2             THE CLERK:      All rise.

 3             (The jury is not present for the following)

 4             THE CLERK:      Thank you.     You may be seated.

 5    Court is now in session.

 6             THE COURT:      Good morning, Counsel.        I just

 7    wanted to see you briefly before we call the jury for

 8    closing arguments.

 9             With respect to one item on the verdict form,

10    because the -- at least in the Court's opinion, the

11    excessive force count and the assault and battery count

12    are interchangeable or equivalent, I would like it

13    understood, in order to avoid an inconsistent jury

14    verdict, that however the jury answers Questions 2 and

15    2A, those answers will be deemed to be the answers for

16    3 and 3A, regardless of what the jury does.

17             MR. RYAN:     We don't have any problem with that.

18             THE COURT:      Mr. Ryan.

19             MS. deSOUSA:      We have no objection to that.

20             THE COURT:      All right.     So what I could do is

21    re-do the verdict form and say, "If you answer 2A yes,

22    go to 3.     If you answer no, skip 3."          But it's going to

23    mean a lot of work now, and then we have to jiggle some

24    of the other instructions.          So I think it's easier to

25    do it this way.       So that's why I called it to your
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 4 of 131
                                                                          4



 1    attention.

 2             And just for the record, both sides do agree

 3    with the verdict form in its present form; am I

 4    correct, Mr. Ryan?

 5             MR. RYAN:     Yes, Your Honor.       Just a response

 6    regarding prejudgment interest that I --

 7             THE COURT:      Well, that, as you have pointed out,

 8    is a matter for the Court to determine.

 9             MR. RYAN:     Correct.

10             MS. deSOUSA:      Defendants are satisfied,

11    Your Honor.

12             THE COURT:      All right.     Thank you.     Then we'll

13    proceed with closing arguments.           Call the jury.

14             MR. HOOSE:      Judge, if I could just ask your

15    indulgence.      We have -- Mr. Hutchins has some family

16    coming --

17             THE COURT:      My Deputy's told me about that, and

18    you can have, you know, a half a minute or so between.

19             MR. HOOSE:      That's all I need.

20             THE COURT:      But no announcements about who's

21    going to be here.

22             MR. HOOSE:      No, no.    I just didn't want them to

23    interrupt the Defendants' closing.

24             THE COURT:      That's fine.      Yes.

25             (Pause)
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 5 of 131
                                                                        5



 1             THE CLERK:      All rise for the jury.

 2             (The jury is present for the following)

 3             THE CLERK:      Thank you.     You may be seated.

 4             THE COURT:      Good morning, Jurors.        Welcome back.

 5    We are now ready for closing arguments.              And by

 6    tradition, in civil cases, the Defendants argue first,

 7    followed by the Plaintiffs.

 8             In this case, the Defendants' closing arguments

 9    is going to be split.        Mr. Coyle will be arguing on

10    behalf of the individual Defendants, Mr. Hervieux and

11    McKay.    And then Mr. Saint Laurent will be arguing on

12    behalf of the City and the Defendant Romero.

13             So, with that, Mr. Coyle may make closing

14    arguments for the Defendants, Hervieux and McKay.

15             MR. COYLE:      And Romero, Your Honor.

16             THE COURT:      And Romero, all right.

17             MR. COYLE:      Thank you, Your Honor.

18             Good morning.      You've been here a week, you've

19    listened to witnesses, you haven't yet seen, but you'll

20    be given the opportunity to view a number of documents

21    that are relevant to this case, and then you will

22    finally be able to talk to your fellow jurors about

23    this case and give your thoughts and listen to the

24    thoughts of each other.

25             This is a very important function, as the Court
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 6 of 131
                                                                             6



 1    has reminded you several times, very important to the

 2    parties in this case, very important to the Plaintiff,

 3    Mr. Hutchins, and it's also very important to these

 4    Officers, Officer Hervieux, Officer McKay and

 5    Officer Romero.

 6             You may remember that when I spoke to you at the

 7    beginning of this trial, I asked you to keep your eyes

 8    open, keep your ears open and keep your mind open.                And

 9    with your ears, you heard the testimony.              Pretty soon

10    with your eyes you'll be able to see these various

11    exhibits, which are both documents, paper documents and

12    also there's some short videos, which have already been

13    shown to you.      And I hope your mind has been kept open

14    so that you could wait for all of the evidence to come

15    in before you began to draw conclusions or make

16    judgments about what actually happened on January 20th,

17    six years ago -- over six years ago, in 1913 -- 2013.

18    I'm oriented towards the 20th century, unfortunately.

19             On that date, as you know, there was a call for

20    service that was received by the Springfield Police

21    Department, and that call came from Vanessa Montero.

22    And she called to seek assistance and to have someone

23    make sure that nothing would go wrong when she went to

24    retrieve her child Ivan from Lee Hutchins, Jr.                So she

25    called the Police Department, explained what she
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 7 of 131
                                                                         7



 1    needed, and the Police Department dispatched two

 2    Officers, Officer McKay and Officer Romero, to meet

 3    Ms. Montero to take -- to allow this to go forward.

 4             And you've heard testimony that this is not an

 5    unusual assignment for these Officers.             Maybe in your

 6    own experience you've known people that have had

 7    domestic issues, and oftentimes the Police are sent

 8    just to make sure that there isn't any problem.

 9    Presence of Police Officers usually deters violence

10    even if the people involved might have had the

11    potential to be violent.

12             So, in this case, initially the Officers didn't

13    connect with Ms. Montero.          They went to the address, I

14    believe it was the CVS on Belmont in Springfield,

15    couldn't find her.        A short time later, when they

16    actually were responding to another call at the Dunkin'

17    Donuts across the street, Ms. Montero presented

18    herself, and then they realized, Okay, this is the

19    person that we were supposed to meet.             And she told

20    them where they were going, and they followed her to

21    the location on Daytona Street in Springfield.

22             And as you've heard, it was the intention of

23    Ms. Montero to retrieve her child Ivan from his father,

24    Lee, Jr.     She obviously had reasons to be concerned

25    about whether or not this would be done peacefully.
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 8 of 131
                                                                           8



 1    You've heard testimony about the fact that there were

 2    some text messages at which Lee, Jr., had said, If

 3    you're going to come for Ivan, you'd better bring the

 4    Police.    That's a threat.        There's no other way to

 5    interpret that.       Whether it was an idle threat or not,

 6    no one could know at the time.           It turned out not to

 7    be.

 8              But at that time, the Officers and Ms. Montero

 9    went to the front door of 53 Daytona Street, rang the

10    bell, and it was answered by Tyshon Faust who came down

11    the stairs.      They asked him or told him why they were

12    there, and the young man went back up the stairs saying

13    that he would take care of it.           At some point, the

14    Officers were told that Ivan would be brought down for

15    the Officers and Ms. Montero to effect the transfer.

16              The Officers waited there for a considerable

17    amount of time.       No one showed up longer than seemed

18    would be necessary to prepare a child, put a coat on

19    him or whatever was necessary to be done, so they began

20    to wonder what was going on and wanted to find out.

21              Now, you heard testimony also that these

22    Officers are familiar with this type of building.                 It's

23    a very common building in this area of Springfield,

24    multi-family dwelling.         They're familiar with the

25    format of there being a first-floor apartment and then
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 9 of 131
                                                                           9



 1    a stairway going up to a second floor where it breaks

 2    down oftentimes into two additional units, one on the

 3    second floor and one on the third floor.              And that was

 4    what they thought they were dealing with at that time.

 5             So after getting no response for a considerable

 6    period of time, they went up the stairs to knock on

 7    what they thought was the entrance to the second-floor

 8    apartment.

 9             Now, we know now that in fact the second and the

10    third floor of this particular building were actually a

11    single unit, but these Officers didn't know that, and

12    that was a reasonable thought on their part based on

13    their experience in dealing with these types of

14    structures.

15             But, in any case, they went to the top of the

16    stairs, a small landing, and they knocked on the door.

17    The door was opened, and they could see into the

18    apartment, and they had a conversation with Lee, Sr.,

19    and Lee, Sr., raised no objection to their presence,

20    made no statement or in any way indicated that they

21    were in a place that was inappropriate for them to be,

22    that they had crossed some line.

23             So they had a conversation, which was civil,

24    which was productive.        Lee, Sr., said, "Yeah, we'll go

25    get Ivan.     He's upstairs on the third floor with his
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 10 of 131
                                                                         10



 1    father."     And efforts were made to send someone up

 2    there and make sure that Ivan was prepared and dressed

 3    for the cold, and everybody waited there for a while

 4    expecting that Ivan would come down the stairs, you

 5    know, given back to his mother and that would be the

 6    end of the assignment.

 7              Unfortunately, that's not the way it went.

 8    Lee, Jr., became enraged when he found out that indeed

 9    Vanessa had brought the Police, as he had asked her to

10    or said would be necessary, was enraged that she had

11    brought the Police.        And he came down the stairs, saw

12    the Police standing at the door, and we all know what

13    he said at that point, F that bitch -- or, I'm going to

14    F that bitch up, and ran down the back stairs.

15              The Officers understood, Wait a minute, this

16    isn't right.      They went down the front stairs to see

17    what was going on, and when they arrived downstairs,

18    they saw Lee, Jr., confronting Ms. Montero in a rage,

19    pushed her, and clearly this was a situation that was

20    going to go from bad to worse.           This is a good example

21    of Police work and how domestic situations can go from

22    zero to a hundred instantly, and they never know when

23    it's going to happen.         99 percent of the time these

24    things go -- something like this would go through

25    without a hitch, but not this time.
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 11 of 131
                                                                         11



 1              So, in response to that, Officer Romero went

 2    over and intervened to try to prevent Lee, Jr., from

 3    assaulting Vanessa Montero.           And you heard her

 4    testimony, Vanessa, who now of course is reconciled

 5    with Lee, Jr., and has been living with him for the

 6    last five years, certainly is inclined to be favorable

 7    towards his interests.         First she said he grabbed him

 8    by the shoulder.       When it was pointed out that she had

 9    testified previously that she said he -- that Officer

10    Romero took his hand, she acknowledged that.

11              In any case, Officer Romero was trying to

12    protect Vanessa Montero, and that's why he intervened

13    at that point.       Lee, Jr., responded by punching Officer

14    Romero in the face, and from that point on, things

15    turned very violent.         A struggle ensued between Officer

16    Romero and Lee, Jr.        Officer McKay, seeing this, went

17    to assist.      We've all heard that Keith Hutchins had

18    also run down the front stairs.            He became involved in

19    this fight.      To use his own words that he spoke to you

20    here, "I was outrageous," and indeed he was.

21              Here were these Officers trying to simply keep

22    the peace and help someone retrieve their child, and

23    when there as no apparent issue as to her right to do

24    that, and all of a sudden now they're rolling around on

25    the ground with two young strong men involved in a
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 12 of 131
                                                                               12



 1    dangerous physical altercation.

 2              And I do want to reiterate that there was no

 3    issue of custody in this case.           The issue wasn't that

 4    Lee, Jr., was saying, It's my night or it's my turn or

 5    I have a greater right to custody of this child than

 6    Vanessa; it was just anger, pure anger because she had

 7    the nerve to bring the Police with her to retrieve the

 8    child.     There was never any mention made, no assertion

 9    made that Lee, Jr., had some right to keep the child

10    and Vanessa didn't.        This was all about anger, it was

11    all about control, it was all about he does what he

12    wants and she can't have the child back.

13              So there they are in the street fighting.                The

14    Officers told you they took out their batons.                They

15    were striking these individuals.            It was a desperate

16    fight.     One of the things you have to realize, when

17    Officers get into a struggle, they can't lose this

18    struggle because, if they're overpowered, they're

19    totally at the mercy of the people who overpower them.

20    They have a gun, they have weapons on their person,

21    which they cannot allow to fall into the hands of the

22    other person, especially someone as enraged as Lee,

23    Jr., or as outrageous as Keith.

24              So this fight went on.        You heard that initially

25    one of the Officers managed to get a radio transmission
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 13 of 131
                                                                           13



 1    out of "send cars."        And that was very brief, stopped

 2    by the intensity of the fight.           Another Officer managed

 3    to get out "Daytona Street" so that other police

 4    Officers had the opportunity to come to their

 5    assistance.      There was a period of time when they knew

 6    there was a fight going on by these radio transmissions

 7    but didn't know where to go.

 8              So after the "Daytona Street" transmission was

 9    made, the other cars started to arrive.              You know that

10    Officer Goodrow and Officer Hervieux approached from

11    the Belmont Avenue end on Daytona Street.               Officer

12    Brantley approached from the Sumner Avenue end of

13    Daytona Street.       And as Officer Goodrow pulled around

14    the corner onto Daytona Street, Officer Hervieux told

15    you he could see in the middle of the road this big

16    fight going on.

17              Officer Goodrow was driving the car.            He told

18    you how he had to bring the car to a halt in a way that

19    was safe.      And they get out of the car to try to assist

20    the Officers who were involved in the fight.

21              Officer Hervieux was the first one out of the

22    car, and he told you that what he observed was Lee,

23    Sr., Mr. Hutchins, with a baton in his hand swinging

24    down at the Officers who were involved on the ground

25    with Lee, Jr., and Keith.          And he saw him swing that
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 14 of 131
                                                                           14



 1    and strike the Officers on the ground.              He wasn't

 2    exactly sure who he struck, but he went to intervene.

 3    Mr. Lee Hutchins, Sr., at that point in time started to

 4    depart quickly, and Officer Hervieux went to intercept

 5    him.

 6              Now, you've also heard testimony that

 7    Officer McKay, in the middle of this altercation,

 8    felt blows being struck on him from behind.               And when

 9    he turned around, that's when he saw Lee, Sr., behind

10    him, and there was no one else around.              He knew that

11    Lee, Sr., was the one -- or believed it, because there

12    was no one else there who could have been delivering

13    these blows.      And he sprayed him with OC, or what's --

14    pepper spray, oleo-capsicum resin, OC, pepper spray,

15    and that seemed to have the effect.

16              Now, Officer Hervieux didn't know he had been

17    sprayed.     It looked to Officer Hervieux like this was

18    somebody who was intervening, attacking Police

19    Officers, and when the cavalry arrived, he's getting

20    out of town.      It doesn't really matter what the

21    circumstances were of Mr. Hutchins departing the scene.

22    Officer Hervieux had seen him striking these Officers

23    with his hands and his stick, and he went to intercept

24    him.

25              And when he went over, he met him somewhere on
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 15 of 131
                                                                           15



 1    the sidewalk area.        There's a video that you've seen,

 2    and you'll have the opportunity to see when you

 3    deliberate, that shows Mr. Lee Hutchins, Sr., on the

 4    ground, which is where he was placed in handcuffs.

 5              And you heard Officer Hervieux testify that

 6    Mr. Hutchins was holding that nightstick, he actually

 7    had it over his head, not clear exactly what his intent

 8    was by doing that.        There are other witnesses that

 9    indicated that Mr. -- I believe Demetrius Faust

10    indicated that Mr. Hutchins had his hands over his

11    head.    I don't believe he confirmed that he had the

12    stick in his hand when he did that, but he clearly had

13    his hands over his head.

14              And as Officer Hervieux approached him, he told

15    him to drop the stick several times.             It never

16    happened.      He didn't drop the stick, so Officer

17    Hervieux felt that this was a threat to him.                He was

18    going to place him in custody.           So he gave him a single

19    jab, two-handed jab with his issued baton.               And that

20    seemed to have the desired effect.             Mr. Hutchins went

21    down, and he was handcuffed at that point without

22    further incident.

23              You'll see that the chaos and melee went on for

24    some time after Mr. Hutchins was handcuffed because, in

25    the video you have, he's clearly laying on the ground
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 16 of 131
                                                                               16



 1    while the Police are still dealing with his sons.                  You

 2    can see them in the background, and I invite you to

 3    take a look at that.

 4              Now, we know there's another version of this.

 5    Mr. Hutchins would have you believe that he was the

 6    peace-maker, that he had intervened in this fight

 7    because his sons were improperly being struck with

 8    batons.

 9              Now, you heard Lieutenant Charest come in here,

10    the Director of the Training Academy, who went through

11    the use-of-force continuum, which is a document you'll

12    have to see when you retire to deliberate.               And he

13    explained it's somewhat technical -- I always find it

14    interesting that you have this technical chart, and

15    when you go to this level, you go to that level,

16    remembering that when you're out on the street, you're

17    making these decisions instantly, you don't have the

18    Director of the Academy there telling you what to do or

19    you don't have time to pull out your chart.

20              But by all accounts, anyone who is fighting with

21    an assaultive person, or an assaultive subject is the

22    term that's used for a person who's actively assaulting

23    the Police Officers, and that term would apply to all

24    three of the Hutchins, Keith, Lee, Jr., and Lee, Sr.,

25    at that point in time.
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 17 of 131
                                                                            17



 1              Even Mr. Hutchins' account of his intensity, he

 2    admitted to you and acknowledged that he grabbed the

 3    baton.     Now, he denies getting possession of it, but he

 4    acknowledged that he grabbed it.            Certainly that was an

 5    assault on these Police Officers who were at that time

 6    defending themselves and trying to do their job to

 7    arrest Lee, Jr., and Keith.

 8              Now, he would have you believe that he was the

 9    peace-maker, but here he was, by his own account,

10    trying to disarm a Police officer who was in a

11    desperate fight for his own safety and to try to do his

12    job of arresting Keith and Lee, Jr.             That's not

13    acceptable, that's a crime, and he ultimately was

14    charged with the crime.

15              He thought that he had the right to intervene at

16    that point in time.        Even if the Plaintiff's evidence

17    in this case is just mistaken.           He did not.      Lee, Jr.,

18    you heard Keith in here, "My conduct was outrageous.

19    He did acknowledge what he did.            He pleaded guilty to

20    it, as you know.       He was committing a crime, and the

21    Officers were trying to arrest him.             There was no

22    justification for Lee, Sr., to try intervene and

23    prevent them from doing that, especially when he was

24    jeopardizing their safety.

25              But he did more than that.          He actively
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 18 of 131
                                                                              18



 1    assaulted the Police Officers himself, and he did that

 2    because he was trying to help his sons out, I guess.

 3    Whatever his motive, it was not within the law, and it

 4    was unlawful.

 5              The three were arrested of course and taken to

 6    the Police station and processed.            There is in the

 7    evidence -- I believe it's -- I forget or I can't

 8    reference, but you'll see that there was a report done

 9    by Sergeant Hottin.        Remember Sergeant Hottin, retired

10    Police officer who apparently hasn't shaved since he

11    retired.     Sergeant Hottin did a 42-page report on this

12    incident and clearly interviewed and gathered every bit

13    of evidence that he could find in this regard.

14              And one of the things that's in his report is a

15    transcript of the interaction or the colloquy between

16    Mr. Hutchins and the booking Sergeant, Sergeant Howard.

17    And you heard Mr. Hutchins testify that he had nothing

18    to drink.      Remember the testimony about them going to

19    that bar, spending the afternoon there and not getting

20    home until 11:00?        He said he never had a drink.             If

21    you look at that colloquy between Sergeant Howard at

22    the booking desk and Mr. Hutchins, he asked him, "Did

23    you have any alcohol today?"           He said, "Yes."

24              So we don't know how much he had, but perhaps he

25    was affected by the alcohol.           By his own testimony, we
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 19 of 131
                                                                          19



 1    know that Mr. Hutchins took a cocktail of medications,

 2    some of them seemingly significant altercations -- or

 3    I'm sorry -- medications that might have affected his

 4    judgment or his perception at that point in time.

 5              But, in any case, he was processed.            And, as you

 6    know, that as part of the process, he requested medical

 7    attention.      He never specifically articulated any

 8    injury.     He never said, you know, My -- anything in

 9    particular was injured, but he did request medical

10    treatment.      And you can see from the colloquy that the

11    sergeant basically explained to him that, It's your

12    choice, you can either go to the hospital now, go to

13    the ER, have medical attention now, but that will delay

14    your release because the Clerk of Courts comes here at

15    certain times to bail people out, and it's your choice.

16    Do you want to stay here and be bailed out sooner, or

17    do you want to go to the ER and get bailed out later?

18              Mr. Hutchins chose to be bailed out sooner.              He

19    was bailed out -- I believe it was Keith who had a fair

20    amount of cash on him and had enough to bail out the

21    three family members.

22              But what's significant about that is that

23    Mr. Hutchins did not then go for medical treatment.                In

24    fact, there are medical records in evidence, and what

25    you'll see, you'll see evidence that Mr. Hutchins
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 20 of 131
                                                                         20



 1    suffered a significant injury back I believe it was in

 2    2004 while working and that this followed him with

 3    other -- with health problems, a bad back or whatever.

 4              But -- and Mr. Hutchins had regular treatment,

 5    but as far as the injury he claims to have suffered on

 6    January 20th of 2013, he never went for treatment for

 7    that injury on that night, and he never went for

 8    treatments for that injury thereafter.

 9              He did go to the doctor's office, to his

10    regularly scheduled visit on the 28th.              Now, this would

11    be a week after the incident.           The record of that is

12    here.    You heard Attorney Sheehan review that with him.

13    He never mentioned that he suffered any injury whatever

14    during his encounter with the Police.

15              And that's not just an omission by the doctor.

16    If you look at that form, I believe it's in evidence as

17    Exhibit -- I think it's actually in evidence twice --

18    as Exhibit 18 and as 147.          Not only does he not make

19    any claim of injury as a result of the encounter with

20    the Police, but he actually talks about the encounter

21    because one of the things he's talking to the doctor

22    about is the stress that he's feeling and depression

23    and things like that, and he says, "Yes, my sons got

24    into an altercation last week, and that's another point

25    of depression or point of stress that I'm dealing
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 21 of 131
                                                                              21



 1    with."     So he even mentioned this incident without ever

 2    mentioning that he suffered any injury during it.                  If

 3    you recall his testimony, I believe it was that he was

 4    struck from behind two times, and he re-enacted it,

 5    that he was struck twice with these batons, with his

 6    baseball bat type swings.

 7              Now, also in evidence there are photographs that

 8    were taken at the Police Department of injuries that

 9    were suffered by Keith Hutchins, and the Police do

10    that, they take injuries if they're made aware of them.

11    And you'll see sometimes Police work is ugly.                These

12    batons can hurt.       They can leave a fairly distinctive

13    mark on a person when you're struck by a baton.                You'll

14    see in the photographs of Keith Hutchins one of those

15    marks.     It's a long mark.       It's the shape of the baton.

16    And the Police will record and categorize -- or catalog

17    such an injury if it occurs.

18              Mr. Hutchins never told the Police that he had

19    been struck by a baton that night, never claimed to

20    suffer any injury as a baton strike.             He never took any

21    photographs himself.         Now, wouldn't you think that, if

22    he thought that he had been mistreated by the Police

23    and that this was going to be an issue, that he would

24    have had some family member take photographs of his

25    injury?     There's no photographs that were taken at
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 22 of 131
                                                                             22



 1    home.    There's nothing other than his allegation that

 2    he made here to you.

 3              And I submit to you that, just based on that

 4    alone, you could conclude that his account of these two

 5    baseball bat swings at him just aren't true.               It's much

 6    more consistent with the version that was given by

 7    Officer Hervieux, that it was just a jab, it was just

 8    to push him back and have him go to the ground, which

 9    is exactly what happened.

10              The medical records continue on.           There's a

11    series of visits to the PCP through into -- well into

12    2014, never a mention of -- he's talking about his back

13    hurts, his chronic back problems, never a mention that

14    something that happened in this altercation back in

15    January of 2013 had anything to do with his injuries.

16    That doesn't show up in his medical records until well

17    into 2014.

18              Now, we know that he went to trial and that he

19    was acquitted of the criminal charges that were brought

20    against him.      And whether that's a coincidence, that

21    around the same time he started talking about an injury

22    almost two years after the fact that related back to

23    his original arrest date, is for you to decide.                Or is

24    that something that he, at that point in time, began to

25    concoct so that he would have the basis of a civil
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 23 of 131
                                                                          23



 1    claim?

 2              We know that one of the things that Mr. Hutchins

 3    was dealing with was financial difficulties.               You'll

 4    see references to that in the records as he's talking

 5    about his depression and the stress that he feels that

 6    he's under.      Did he decide that, because he got a

 7    favorable result from the criminal trial, that he was

 8    then going to solve his financial difficulties here by

 9    making a civil claim, claiming an injury that he had

10    never recorded in any way or had never mentioned to his

11    physician?      Because that's really why we're here.

12    We're here to determine whether or not you will award

13    money damages to Mr. Hutchins, whether you're going to

14    find these Officers and the City of Springfield liable

15    for some injury, which was never reported at the time,

16    that happened on January 20th of 2013.

17              The internal investigation, I encourage you to

18    read it and spend some time with it because you'll see

19    how thorough it was, how Sergeant Hottin made every

20    effort to develop any evidence that would shed light on

21    what had happened during this encounter.              And I think

22    you'll find information in there that will help you

23    reach your conclusions and make a decision in this

24    case.

25              I'd like to talk to you about the specific
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 24 of 131
                                                                          24



 1    claims that are being made for which money damages are

 2    being requested.       First is an unlawful entry into the

 3    home, and I believe the Court will instruct you to the

 4    effect that, if these Officers had a good-faith belief

 5    or misunderstanding and thought that that stairway was

 6    part of a common hallway when they entered it, that

 7    that would not be an unlawful entry.             But if they knew

 8    that they were entering the premises, the apartment

 9    unit of Mr. Hutchins, then it would.

10              I urge you to remember their testimony, that

11    they're familiar with this.           Very often these types of

12    entryways lead up to a hallway where there's doors

13    going up to the third floor for one apartment as well

14    as the second floor for an apartment.

15              I know that the Plaintiff has made mention of

16    how many mailboxes there were.           I would also ask you to

17    bear in mind that they're going there at midnight, in

18    the dark, for the purpose -- seemingly simple purpose

19    of supervising a transfer of a child.             They weren't

20    paying attention to how many mailboxes or how many

21    doorbells there were when they went there.

22              They're also accused of using excessive force,

23    and this gets back to the issues that I've been

24    addressing previously.         What is more likely, that he

25    suffered an injury, as he described it, with two
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 25 of 131
                                                                           25



 1    baseball bat swings to his arms or shoulders or a

 2    single jab, two-handed, by Officer Hervieux?

 3              Now, I submit to you that his explanation or his

 4    description of what happened would have produced

 5    dramatic injuries, which would have been recorded by

 6    the Police Department and certainly by himself and

 7    certainly by an immediate doctor's visit and certainly

 8    by a visit that was already scheduled for a week later.

 9    None of that happened.

10              These Officers are also charged with malicious

11    prosecution -- or liability is asserted because they're

12    claiming that this was a malicious prosecution and an

13    abuse of process, in essence, that these false facts

14    that are being presented for the purpose of obscuring

15    their own misconduct.         The Court will give you more

16    specific instructions on these particular charges.                 But

17    I submit to you that the evidence is overwhelming that

18    Lee, Sr., engaged in the conduct that the Police have

19    alleged, and he was prosecuted because he committed the

20    crimes, not to cover up any misconduct.

21              Now, the Court will instruct you on burdens of

22    proof.     It is the Plaintiff's burden to prove by a

23    preponderance of the evidence that their version of

24    events is more likely true than not.             The Court will

25    give you instructions on that.           The Court will also
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 26 of 131
                                                                         26



 1    tell you that you are the weighers of the evidence.

 2    You can credit any testimony you've heard, you can

 3    discredit any testimony you've heard, you can believe

 4    everybody, you can believe nobody, you can take pieces

 5    from what people say.         It's up to you to decide what

 6    happened that day and decide what facts are relevant to

 7    the claims that are made here.

 8              And I want to thank you on behalf of the

 9    Officers for the attention you've given.              We've seen

10    you here paying attention and being concerned about

11    what happened, as you should be.            And we're confident

12    that when you consider all the evidence and speak to

13    each other, you'll find that these Officers were doing

14    their job, doing an incredible job for which the City

15    of Springfield should be proud of them, and you'll find

16    that the Defendant has failed to prove the claims that

17    he has alleged, and you'll find for the Defendants in

18    this case.

19              Thank you very much.

20              THE COURT:     All right.     Then, for the City of

21    Springfield, Mr. Saint Laurent will do the closing

22    argument.

23              MR. SAINT LAURENT:       Thank you, Your Honor.

24              Good morning, Ladies and Gentlemen of the jury.

25              I promised at the beginning of this trial that
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 27 of 131
                                                                         27



 1    the City of Springfield would demonstrate that the

 2    systems and procedures in place to investigate, deter

 3    and punish officer misconduct was sufficient,

 4    exhaustive and effective.          And over the course of the

 5    last week, we have done exactly that.

 6              Though you need not ever reach the question,

 7    because the evidence presented during this trial

 8    demonstrates that the actions of the Officers were

 9    entirely justified, on the verdict slip there will be a

10    question that asks whether the policies and procedures

11    of the City of Springfield are deliberately indifferent

12    to the civil rights of its citizens and whether that

13    indifference led to Officers Hervieux and McKay using

14    excessive force on January 20th, 2013.

15              The question regarding the City of Springfield's

16    customs and policies for disciplining and supervising

17    its Officers only becomes relevant if you find that the

18    Officers violated Mr. Hutchins, Sr.'s Constitutional

19    rights by subjecting him to excessive force.

20              You have listened to testimony from several

21    witnesses, including the video deposition of former --

22    long-term former Commissioner William Fitchet; head of

23    the internal investigations unit, Lieutenant Norman

24    Charest; and former IIU investigator, Sergeant Richard

25    Hottin.     All three gentlemen explained to you the
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 28 of 131
                                                                         28



 1    process used by the Department for investigating Police

 2    Officers accused of misconduct by citizens and the

 3    procedures followed to discipline Officers who are

 4    found to have violated the City of Springfield Police

 5    Department's policies, practices, orders and

 6    procedures.

 7              You heard the details of the Department's

 8    exhaustive multi-step investigatory process.               You heard

 9    all three gentlemen consistently testify how, once a

10    citizen's complaint is received, it is forwarded and

11    investigated by the City of Springfield's Internal

12    Investigations Unit.

13              You heard testimony from Lieutenant Charest that

14    to further the Department's commitment to assuring that

15    the independence and integrity of the Internal

16    Investigations Unit, the Unit is housed outside of the

17    building that the rest of the Police Department is

18    stationed in.       You heard about and got to examine the

19    work of the Special Agent assigned to the IIU

20    Department, the Officers charged with investigating --

21    interviewing witnesses and investigating complaints.

22              I urge you to look at those IIU reports, the

23    ones that are located in your jury book and those

24    admitted into evidence.         You will notice the

25    thoroughness, completeness and extensiveness of the IIU
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 29 of 131
                                                                             29



 1    Officer's work.       You will see documentation showing the

 2    Sergeants reach out to the complainant, any person

 3    referenced in the complaint, neighbors that may have

 4    seen the reported incident, and any other individual

 5    they believe may reasonably have information concerning

 6    the complaint.

 7              After careful review of the IIU report that will

 8    be in your possession during deliberation, you will see

 9    that even, as in this case, when the Hutchins chose not

10    to participate in the investigation after filing the

11    complaint, the investigating Officers complete a

12    thorough and extensive investigation.

13              The witnesses told you that, after the

14    completion of the investigation, the Sergeants compile

15    a report, and that report is reviewed by a supervisor

16    assigned to the IIU.         You heard former Sergeant Hottin

17    state that the purpose of his investigation in this

18    matter, and every other investigation he conducted

19    during his two-year stint with the Springfield Police

20    Department IIU, Investigation Unit, was to conduct a

21    thorough investigation.

22              The report was a compilation of what Sergeant

23    Hottin referred to as data.           The report contained no

24    conclusions, no recommendations to either exonerate the

25    Officers or find in favor of the complainant.                And you
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 30 of 131
                                                                         30



 1    heard former Sergeant Hottin testify that at no time

 2    during his tenure with the IIU Department did any

 3    officer or supervisor pressure him to lean one way or

 4    another in his reporting.

 5              Lieutenant Charest, who is currently assigned to

 6    the IIU, detailed how, after the Officers complete

 7    their reports, he is charged with reviewing the report

 8    for completeness and ensuring that the Officers' work

 9    is thorough and that no further witnesses should be

10    interviewed.

11              The City of Springfield dedicates three

12    full-time Sergeants and a Lieutenant or Captain to the

13    Investigation Unit.        The completed, approved and

14    finalized report is then brought to members of the City

15    of Springfield's Community Police Hearing Board, which

16    is comprised of Mayor-appointed Springfield residents

17    who are active in the community.            You heard Sergeant

18    Hottin explain how the investigating Officers are

19    present during the Board's deliberation and that they

20    are present when the Board determines what

21    recommendations to make to the Commissioner's office.

22              The Board members have the opportunity to talk

23    to the reporting Officers, to the investigating

24    Officers, ask additional questions and also that

25    additional interviews be conducted.             However, if the
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 31 of 131
                                                                               31



 1    Board is satisfied with the compilation of reports

 2    presented to them at the review process, they are asked

 3    to make a recommendation to the Commissioner regarding

 4    the disposition of the case.           The Board may find that

 5    the charges are either unfounded, meaning that there's

 6    no evidence to support the complainant's allegations;

 7    sustained, meaning that the complainant's allegations

 8    are supported by sufficient evidence to determine that

 9    the incident did occur as alleged and the Officers are

10    guilty of misconduct; exonerated, meaning the Board

11    determines that, after reviewing the reports and

12    listening to the evidence presented, that the Officers

13    did not violate any policies or procedures; or not

14    sustained, meaning there were insufficient facts in the

15    IIU report and the recitation of the incident by the

16    complainant and witnesses to make a determination

17    whether any misconduct occurred.

18              If we could just pause for a minute and focus on

19    that last finding, the finding of not sustained.

20    Plaintiff's counsel has made a big fuss about the

21    finding of not sustained and how it is improper.                   The

22    words "material inconsistencies" were repeated again

23    and again over the last seven days.             But when those

24    words are examined within the IIU process and the CPHB

25    review, you will find that those words are far less
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 32 of 131
                                                                          32



 1    elusive and much more logical to the process.

 2              You must remember that the IIU Officers take

 3    comprehensive, lengthy and complete statements from all

 4    complainant's witnesses and the Officers accused of

 5    misconduct.      I again urge you to read the reports that

 6    will accompany you back into the deliberation room.                It

 7    is logical, fair and appropriate for the Board to make

 8    a recommendation to the Commissioner based on the

 9    reports that were authored by those interviewed and the

10    data collected by the investigators.

11              Plaintiff contends that the CPHB process is

12    flawed and a sham because the Board is able to proceed

13    and make recommendations without holding another

14    hearing.     Plaintiff urges that this prevents the

15    complainant from having their day in court.               After

16    review of the IIU reports, you will find that this is

17    far from the truth.        The interviewers contact and

18    interview the same witnesses that would have appeared

19    before the Board for a hearing.            The complainant and

20    any witnesses are invited to write complete and

21    comprehensive reports about the events that they allege

22    constitute misconduct by the Officers.

23              The complainants are allowed to explain fully

24    and completely their side of the story in the same way

25    that the Officers are asked to complete their side of
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 33 of 131
                                                                         33



 1    the story; that is, by the reports that are written to

 2    the IIU.     Those very same reports are then reviewed by

 3    the Board members.        If the CPHB determines that some or

 4    all of the charges should be sustained, the Board then

 5    makes a recommendation to the Commissioner's office for

 6    a course of discipline.         You heard former Commissioner

 7    Fitchet testify how much deference was and is given to

 8    a CPHB recommendation and how he only does not follow

 9    the recommendation if it constitutes a gross

10    miscarriage of justice, a very high standard.

11              I once again urge you to review the exhibits

12    admitted, examine the CPHB's yearly summaries from

13    2011, 2012 and 2013 and note the amount of cases that

14    the volunteer Board members of the CPHB take the time

15    to review on a yearly basis.           Note the amount of calls

16    for service, the amount of complaints filed and the

17    percentage of the complaints that result in hearings

18    and the percentage of complaints that go before the

19    Board through the review process.

20              Plaintiff has offered as evidence several red

21    herrings, the biggest one being the theory that somehow

22    the Department has failed to assure the safety of the

23    public by not singling out Officers returning from

24    active duty prior to returning to Police service and

25    subjecting them to additional mental and physical
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 34 of 131
                                                                               34



 1    screenings.      Without drawing any connection to harm

 2    alleged or the Department's disciplinary and

 3    supervisory processes, Plaintiff asks that you

 4    determine that the SPD should again screen Officers

 5    despite the military's advanced screening process.                   I

 6    urge you to focus on the relevant evidence and not to

 7    be distracted by fringe or trivial information

 8    presented during this trial.

 9              Shortly you are going to be asked to leave this

10    Courtroom and to enter the deliberation room where you

11    will again be able to closely examine your notes and

12    all the evidence presented during this trial.                I ask

13    again that you pay special attention to the depth of

14    the investigation conducted by the IIU Officers.                   I ask

15    that you evaluate the process, note its fairness, its

16    thorough necessary and its impartiality and how

17    effective it is at getting the complete story before

18    the CPHB Review Board.

19              And most importantly I ask that, after

20    evaluating all the evidence presented concerning the

21    City of Springfield's disciplinary system, you find

22    that not only were the actions of the Springfield

23    Officers justified in this situation, you find that the

24    City of Springfield's Department's procedures and

25    policies are exhaustive and effective and designed to
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 35 of 131
                                                                          35



 1    deter and punish officer misconduct and that the

 2    Plaintiff has failed to present any evidence that the

 3    Springfield Police Department has shown deliberate

 4    indifference to the Constitutional rights of the City

 5    of Springfield residents.

 6              Thank you.

 7              THE COURT:     All right.     Then, for the Plaintiff,

 8    Mr. Hoose.

 9              MR. RYAN:     Yes, Your Honor.

10              THE COURT:     You may have a minute to gather your

11    papers.

12              MR. HOOSE:     Good morning, Ladies and Gentlemen.

13    May it please the Court, Mr. Foreman.

14              I want to begin as many lawyers begin when

15    talking to a jury by thanking you for your service.                It

16    sounds trite, it sounds corny, but I can tell you that

17    I think every lawyer who says it, and I'm one of them,

18    really means it.       These cases, as you can tell, go on

19    for years, and they don't get resolved unless there are

20    12 people willing to take the time to come and sit and

21    arbitrate what has become a serious dispute.

22              Now, I also want to begin by saying that I could

23    talk about this case probably for the rest of the day,

24    which I'm sure you're hoping I won't do, and you'll be

25    happy to know that Judge Gorton's not going to allow me
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 36 of 131
                                                                         36



 1    to do that.      Judges have an obligation to put time

 2    limits on these things, and Judge Gorton has done so.

 3    And the way I always explain this is it's the Judge's

 4    obligation to put time limits; it's the attorneys'

 5    obligation to complain about them.

 6              So, without spending any more time on that, I

 7    will just alert you to the fact that I may be talking

 8    fast, so apologies to our Court Reporter to begin with.

 9    And I'm still not going to be able to talk about

10    everything I'd like to talk about, and I'm still not

11    going to be able to respond to every point that

12    Mr. Coyle and Mr. Saint Laurent made.

13              The first thing I do want to talk about, though,

14    is something that you'll hear more about from the Judge

15    and that's burden of proof.           It is our burden of proof,

16    and it is a burden that we readily accept to establish

17    our claims by a fair preponderance of the evidence, and

18    the Judge will explain to you that that means simply

19    that it's more probable than not.

20              Now, I want to be clear, however, that, while we

21    have to establish our claims by that standard, that is

22    not the same as saying we have to establish every

23    single fact in this case by a fair preponderance of the

24    evidence because that's not the law, and it's

25    appropriate that I say that in a case like this where
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 37 of 131
                                                                             37



 1    there are so many extraneous details and extraneous

 2    facts that you have heard over the past week.

 3              I have no time nor any inclination to go through

 4    every detail of every witness testimony that you heard

 5    over the past week.        We could do that all morning, and

 6    still we would find that there are differences between

 7    what the witnesses claimed to have observed.               Some of

 8    that can be explained very simply.             For example, if a

 9    fight broke out in the middle of this jury box right

10    now, it would be reasonable to expect that somebody

11    sitting where Judge Gorton's sitting might have a

12    different perception of what happened than somebody

13    sitting in the rear corner where Mr. Hutchins is

14    sitting.     If a Marshal heard the commotion and came in

15    from outside 15 seconds after it had begun, his

16    perception might be different than that of someone who

17    saw it right from the beginning.

18              There are instances where it's reasonable to

19    expect people similarly situated to see the same thing.

20    If that -- using that example I just gave you, you

21    might expect that Ms. Lima and Judge Gorton, since

22    they're sitting so close to each other, would see

23    things similarly, just as Ms. Sheehan and Mr. Laurent

24    would because they're getting a similar view.                So some

25    things can be explained by positioning, by timing,
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 38 of 131
                                                                            38



 1    things like that; but there are many things in this

 2    case that cannot be explained by that.

 3              One of the biggest things that you're going to

 4    have to do when you go into that jury deliberation room

 5    is to assess credibility.          Credibility is something

 6    that -- assessing credibility is something that you

 7    probably do every day of your life.             You don't think

 8    much about it, but you do it.

 9              Now, I'm going to give you a list, and it's not

10    an exclusive list, but here are some of the ways that

11    we assess credibility in this trial and throughout your

12    lives:     Is there what I'm going to call internal

13    consistency with what a witness says?             In other words,

14    does a witness say the same thing over and over and

15    over again every time he's asked about the incident, or

16    does his story change over time?            Does it change by the

17    circumstances under which he's asked the same

18    questions?      Is there external consistency?           And when I

19    use the term "external consistency," I mean does the

20    witness's testimony match up with other witnesses who

21    had the same vantage point as them?             And, again,

22    harkening back to the example I just gave, you might

23    expect Ms. Lima to have the same testimony as

24    Judge Gorton for something that they viewed starting

25    at the same time.        If that doesn't match with other
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 39 of 131
                                                                         39



 1    witnesses, that's something you should consider as to

 2    whether or not that witness is credible.

 3              Another thing is:       Does the witness have a

 4    history of credibility problems?            Is this someone who

 5    is known and reputed to tell the truth, or is this

 6    someone who has a difficult time telling the truth in

 7    other documented circumstances?

 8              And, lastly, a sort of catch-all problem is:

 9    Does there -- well, before I get to that, one more that

10    I left out.      Is the witness's testimony corroborated by

11    some physical evidence, a document, an audio recording,

12    a video recording?        And, lastly, does the testimony

13    just jibe with your sense of common sense?

14              Now, later we're going to review the testimony

15    of some of the witnesses in this case to see how they

16    measure up in these areas.          I want to now talk about

17    the incident that brings us all here.             And I'm going to

18    make a statement that I think all of you will agree

19    with.    This is an incident that should never have

20    happened.      Why do you think that the Springfield Police

21    Department has Rule 15, Section 19?             And I think it's

22    up on the presenter now.          Why do you think it is

23    highlighted or -- not highlighted in the original but

24    is in capital letters in the original?              "Since, by

25    virtue of the appointment, a Police officer can act
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 40 of 131
                                                                                40



 1    officially in criminal matters only; he should not

 2    render assistance in any civil case whatever," capital

 3    letters.     Why do you think they enacted that

 4    regulation?      Well, I'll submit to you, Ladies and

 5    Gentlemen, it's exactly to avoid situations like this

 6    that they shouldn't be involved in.

 7              The only exception to that, if you read farther

 8    down on your monitors, is where it is to prevent a

 9    breach of peace or to suppress a disturbance actually

10    commenced.      Now, pay careful attention to what

11    Mr. Coyle and others have said to you all along.                   They

12    just drop off the last part of that sentence.                Well,

13    they were there, they're just trying to prevent a

14    breach of peace.

15              Well, that's not what's permitted under the

16    rule.    What's permitted is to prevent a breach of peace

17    that's actually commenced.          There hadn't been a breach

18    of peace until the Police arrived.             They would have you

19    just ignore the last part of that sentence.

20              I ask you also, Ladies and Gentlemen, to look at

21    this incident through the lens of common sense and just

22    think about this from a basic human level.               It is after

23    midnight.      This is a two-year-old child.          What would we

24    expect a two-year-old child to be doing after midnight?

25    Now, some of you may have dealt with this problem of
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 41 of 131
                                                                           41



 1    transferring custody between husband and wife, but even

 2    if you haven't, you can pretty much guess how this is

 3    going to go.      Someone comes to your house to take

 4    custody of your child after midnight without any

 5    reason.     It is likely that that is not going to be

 6    well-received.

 7              And it's significant that the Defendants in this

 8    case have to concede that they don't have a warrant,

 9    they don't have any reason to believe that there's an

10    exigency, that there's an emergency, there's some

11    reason why this child has to be woken up at 12:00

12    midnight and taken from one parent to another.                They

13    were not aware that Ms. Montero had any right to that

14    child at that particular moment greater than the right

15    that the other parent had.          I mean, we'd be in a

16    different situation if she had a piece of paper that

17    said, Officer, this says here that I'm entitled to pick

18    up this child at midnight.          Well, that would be a

19    different situation.         She didn't have that, and they

20    never even asked for it.

21              Now, some of these Officers said, Well, you

22    know, we were just -- we just wanted to see what the

23    dad would say.       I mean, if the dad had said, No, I

24    don't want to give over the child, that would have been

25    it, we would have just called the supervisor and went
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 42 of 131
                                                                            42



 1    on our merry way.

 2              Well, look, let's be real here.           Did they ever

 3    give the dad in this case a chance to be heard?                Did

 4    they say to Ms. Montero, Well, you want to go pick up

 5    your child?      Well, call the dad.        We'll stay right

 6    here.     Hand us the phone.       We want to hear what he has

 7    to say.     Text him back.      We want to see what he says

 8    when you tell him you're on your way with the Police.

 9              No.   They apparently looked at texts.            Nobody

10    could remember what they said.           They agreed that there

11    was no indication that there was an emergency, that the

12    child was in any danger or anything like that.                No.

13    They went to 53 Daytona Street, walked up onto the

14    porch, knocked on the door and said, She's here to pick

15    up her child, to someone who they didn't even know who

16    it was and you now learned was not the father of the

17    child.

18              Now, I ask you this, Ladies and Gentlemen:                One

19    of the things you have to do is you have to put

20    yourself in the real world and not look at this as an

21    academic exercise.        It's a cold January night, you're

22    asleep in your bed, there's a knock at the door, and

23    two cops are there saying, while standing on your

24    porch, We're here to pick up the child.              That doesn't

25    sound like much of a choice, does it?             If that happened
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 43 of 131
                                                                           43



 1    to you, to any one of you, what you would probably do

 2    is what our client, Lee Hutchins did, which is he went

 3    "Okay," went upstairs and started getting his grandson

 4    ready to be turned over to the Police.              He didn't ask

 5    any questions.       He didn't give any lip back to the

 6    Officers.

 7              So, going to the home without trying to talk to

 8    the dad beforehand I suggest to you is the first bad

 9    decision of an evening of bad decisions.              There was no

10    breach of peace until they got there and started one.

11    They violated their own rules, and as I said, it was

12    bad Police work, the first of a series of bad

13    decisions.

14              Now, the second bad decision was actually

15    entering the home.        And that was not only a bad

16    decision; it was one that violated Lee Hutchins'

17    Constitutional rights.         The Fourth Amendment to the

18    United States Constitution protects everyone against

19    unreasonable entry into your home by the Police, and it

20    has done so since 1789.         A person's home really is his

21    or her castle.

22              And what was the reason for the Police Officers'

23    entry?     They admit they had no warrant, they had no

24    exigency, there was no danger that anyone was aware of.

25    There wasn't even any indication that their request was
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 44 of 131
                                                                            44



 1    not being complied with.          It was simply, You're not

 2    moving fast enough.        They could have knocked again if

 3    somebody not answered the first time, What's taking so

 4    long?    Geez, you know, we're cold.           Come on, you know,

 5    can you move it along a little bit.

 6              They could have had Ms. Montero text the dad,

 7    Are you bringing Ivan down?           They could have asked her,

 8    Do you know someone?         Can you call someone up there to

 9    find out what's -- they could have done many things.

10    They did none of them.         Instead, they marched into

11    Lee Hutchins' home and up the stairs.             And Ladies and

12    Gentlemen, the law is, when they crossed that

13    threshold, they violated the Fourth Amendment rights of

14    Lee Hutchins, and they had no right to do so.

15              Now, what about Mr. Coyle's claim that, Well,

16    you know, it was just a mistake, you know, they know

17    these houses, they thought it was just a multi-dwelling

18    building?      Really?    For 15 or 20 minutes, by their own

19    testimony, they stood out on that porch.              And what did

20    they see?      They saw two house numbers, 51 and 53.              They

21    saw two doors, 51 and 53.          They saw two mailboxes, one

22    for 51, one for 53.

23              They also claim that the door was open.             Now, if

24    the door was open, they could look right up those

25    stairs and see that it goes to only one unit at the top
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 45 of 131
                                                                         45



 1    of the stairs and that there is no other diverging path

 2    off of those stairs.         And in addition to the

 3    photographs that Attorney Leboeuf is putting up on your

 4    presenter, you saw the video walk-through of that

 5    stairway as a part of the evidence.

 6              But even if you were to accept their claim that

 7    this was just a mistake -- and by the way, it has to be

 8    a reasonable mistake -- when they entered the kitchen,

 9    the violation is clear.         And Ladies and Gentlemen, it

10    is abundantly clear that they did in fact enter the

11    kitchen.     It is far more probable than not that they

12    did so.

13              Why?   First, Lee Hutchins testified that when he

14    was standing in the kitchen, which everybody recalls,

15    talking with the Officers, that his son Lee came down,

16    and we all know what he said and the way he ran down

17    the back stairs, that he saw Romero cross the kitchen

18    and go down the back stairs.           Keith Hutchins said the

19    same thing, Talking, my brother comes down, Romero goes

20    across the kitchen, down the stairs after him.

21    Vanessa Montero, the very first witness in this case,

22    and I would suggest to you a very credible witness for

23    reasons that I will get to in a moment, she says Lee

24    came down the front stairs, went directly to the car.

25    I was on the porch.        I saw an officer come from the
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 46 of 131
                                                                         46



 1    back of the house, from the back stairs.              So it

 2    corroborates what Keith and Lee say.

 3              But let's just put all of that aside for a

 4    moment.     Let's put all the witness testimony aside.

 5    After Lee Hutchins, Jr., comes down the stairs and says

 6    incredulously, That F'n bitch, I can't believe she came

 7    here with the Police, and tears off down the stairs,

 8    why in the world would these Officers allow Keith to

 9    run down the front stairs?

10              And if they attempted to, and the two of them

11    are standing in that narrow stairwell, how could he

12    possibly have gotten around them and down the stairs?

13    He couldn't have.        You've seen the size of these guys.

14    These are big guys.        They know that the brother has

15    just made what would be interpreted as a threat.

16    They're not going to let his brother go right past them

17    down the stairs to get into the fray if they can stop

18    it.    But they couldn't.       Why?    Because they were

19    standing in the kitchen, so it was easy for Keith to

20    get down the stairs.         So, Ladies and Gentlemen, the

21    evidence of illegal entry is overwhelming, and you

22    should find for the Plaintiff on that count.

23              Now, I want to talk about the -- what I call the

24    rumble downstairs in the street.            And there are a lot

25    of details about who was doing what, where and when,
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 47 of 131
                                                                         47



 1    and most of them really don't matter for the claims

 2    that you have to consider.          Maybe the Police were in

 3    the wrong, but Lee and Keith -- Lee, Jr., and Keith

 4    were in the wrong too, and I want to emphasize that we

 5    bring no case for them.         This case is not about them.

 6    Unlike their dad, they chose to verbally protest and

 7    physically engage with the Police.             They got justice

 8    from the court system when they pled guilty to the

 9    charges that were against them.            That's what they

10    deserved.      They should have listened to their dad.

11              Now, I want to circle back to talk about Vanessa

12    for just a minute because, as I said, I think she's a

13    very credible witness even though in some sense, I

14    suppose, she's responsible for the whole incident.

15    She's credible because she said from that witness stand

16    that the physical stuff began when her boyfriend, the

17    man who is the father of her child and man who she

18    lives with to this day, punched Officer Romero in the

19    face without provocation.          She said that because it's

20    the truth.      She also told the truth when she said she

21    saw officer -- some officer come from around the back

22    of the house, obviously having come down the back

23    stairs.

24              She's also a credible witness because you'll see

25    in your exhibits -- and this is an exhibit that the
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 48 of 131
                                                                               48



 1    Defendants put in -- that she filled out an affidavit

 2    at 1:45 a.m. on that night, literally within an hour of

 3    having left the scene, to get a restraining order

 4    against her boyfriend.         She filled out an affidavit,

 5    signed under the pains and penalties of perjury.                   You

 6    can read that affidavit, and what you'll see in it is

 7    contrary to what Officer McKay and Romero said.                She

 8    said, "He never touched me, I never -- he came, and he

 9    ran right to the car.         I was on the porch."

10              That corroborates what Keith said, "I never

11    shoved her.      I never even saw her."         And it

12    corroborates what our client said, "I came downstairs,

13    I didn't even see Vanessa."

14              So, at the moment when she's angry enough to

15    take a restraining order against her boyfriend and

16    writes that affidavit, she completely contradicts these

17    Officers on an important point.            Why is it an important

18    point?     Because of this:       It's the first lie about what

19    happened that evening.         At that point, as bad as Lee,

20    Jr., and Keith's behavior would become, at that point,

21    they hadn't done anything to be arrested for yet.

22              So enough about Lee, Jr., and Keith.            This is

23    about Lee Hutchins, Sr.         He is here to get justice for

24    the wrongs done to him, and we are here to represent

25    him, not Lee, Jr., not Keith, not Vanessa, nor anyone
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 49 of 131
                                                                            49



 1    else.    He got partial justice from the Springfield

 2    District Court when they found him not guilty of the

 3    bogus charges that were put against him.

 4              And when you look at Lee Hutchins' involvement,

 5    there's really a surprisingly small amount of conflict

 6    in the evidence.       They say that initially, when the

 7    Officers went upstairs, that he was very cooperative,

 8    that he began getting Ivan ready.            That's really not in

 9    dispute.     He doesn't even question the order to

10    relinquish his grandson; he just starts to comply.

11              Now, I want you to think about that for a

12    moment, pause and think about that because this is

13    undisputed testimony because it gives you tremendous

14    insight into the nature of Lee Hutchins.              It informs

15    and guides you as to who he is, what kind of person he

16    is and what kind of actions he took the rest of the

17    night.     He is a peaceful, law-abiding man.            He admits

18    that he came downstairs with others.

19              Judge, I assume you up want me to continue?

20              THE COURT:     Yes.

21              MR. HOOSE:     And what do the Police say about

22    Mr. Hutchins' involvement?          They say he was yelling

23    something, though none of them could say what.                Well,

24    he told you what he was yelling.            He was trying to get

25    his sons to stop.        "No, no, Lee, don't do that.          Keith,
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 50 of 131
                                                                              50



 1    no.    Stay on the porch."        Not one single Police officer

 2    refuted that, not one single Police officer said, Nah,

 3    he never said that.

 4              He's alleged to be interfering in the arrest,

 5    but not one single Police officer in their early

 6    reports was able to describe exactly what he was doing

 7    to interfere.       They say he was swinging his arms.             No

 8    doubt he was gesticulating and trying to end this

 9    nightmare that's unfolding in front of him.               He walked

10    over to the pile, he told McKay to stop swinging the

11    stick, "Stop swinging the stick because your partner is

12    getting hit along with my son, and he can't get the

13    cuffs on him."       He doesn't deny that he reached out

14    and, for a fleeting moment, had the tip of the baton in

15    his hand in an effort to get him to stop swinging into

16    the pile.      And there's no question, Ladies and

17    Gentlemen, that for his efforts, he got sprayed in the

18    face with the OC.

19              And according to this document, which is in

20    evidence, it had the desired effect, "The subject was

21    affected."      Mr. McKay checked that box.          The eyes are

22    burning, he's coughing, and at that moment, he is

23    turning around and walking towards his home.

24              Now, you are probably sick of me and others

25    referencing the many Police reports that were written
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 51 of 131
                                                                              51



 1    in connection with this case, so I promise you, I'm not

 2    going to do it again.         But I will say this:        It is

 3    undisputed that, on the night in question, no report

 4    that was written by anyone says anything about Lee

 5    Hutchins actually striking anyone with fists or a baton

 6    or that he ever had a baton in his possession.

 7              Now, everything changed in this altercation when

 8    Thomas Hervieux arrived on the scene.             He arrived, got

 9    out of his car, made a beeline, and cut Lee Hutchins to

10    the ground, a 53-year-old disabled man with his back to

11    him who had been sprayed in the eyes and was virtually

12    helpless.      He knocked him to the ground and handcuffed

13    him behind his back and left him to lie there.                 And he

14    did it the exact way that his son Demetrius described

15    to you, with an X mark, even using words that you would

16    expect to come from a 14-year-old boy.              And as a

17    14-year-old boy, I would suggest to you, especially the

18    men, but all of you, you see something like that happen

19    to your father, you never forget that.              You never

20    forget the action that was taken to take your father to

21    the ground.

22              Now, the Defendants were good enough to offer

23    into evidence that beautiful multi-color continuum of

24    force chart.      And if you look at that, Hervieux knows

25    that he can't do that.         You can't knock someone down
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 52 of 131
                                                                          52



 1    from behind with a stick.          They all knew that.        They've

 2    all been trained on that.          Once you knock him down and

 3    you've got him cuffed and on the ground, what are you

 4    going to do with him?         You gotta charge him.        You gotta

 5    throw some charges on him.          So what do they throw on

 6    him?    Just charge him with the same thing as his sons.

 7    So he gets charged with two counts of assault and

 8    battery on a Police officer, disorderly conduct, and

 9    that's how the bogus charges begin for which a

10    Springfield District Court jury ultimately found him

11    not guilty.

12              And a month later, when there's an IIU complaint

13    filed, Hervieux again has to justify his use of that

14    level of force, so now his statement morphs from what

15    he said the night in his report, his prisoner-injury

16    report, which makes no reference to a baton.               Now, a

17    month later, his statement is essentially, Well, I

18    knocked him down, but that's because he was holding a

19    baton over his head, and I had to.

20              The other Officers really don't say anything

21    more at the IIU because they really can't say anything

22    more.    And also, make no mistake about it, for reasons

23    that I'm going to talk about in a few minutes, they're

24    not really worried about this at this point.               Why?

25    Because nothing ever happens with these complaints
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 53 of 131
                                                                         53



 1    anyway.

 2              Now, 20 months later, there's a criminal trial,

 3    and Lee Hutchins is on trial on charges of assault and

 4    battery with a Police officer.           Now things start

 5    changing.      Why?    Because these guys see, Hey, this

 6    guy's serious.        He's not just going to plead guilty and

 7    go away.     This guy's fighting this.          And they correctly

 8    foresaw that, if Lee Hutchins were acquitted at that

 9    criminal trial, they had a future vision of sitting in

10    a courtroom, just like they've been for a week now, as

11    Defendants in a Federal lawsuit.            So all of a sudden,

12    now people recall things they've never recalled before.

13              McKay and Romero really don't add much at the

14    criminal trial.        They still don't say they saw Lee

15    Hutchins hit them with fists or a club or anything.

16    They more or less invite the jury to speculate and say,

17    Well, we were getting hit, and there was this guy

18    standing, it must have been him, it had to have been

19    him.    That's, in a nutshell what they said at the

20    criminal trial.

21              Hervieux, however, has had a remarkable

22    increase in his memory.         He now recalls, 20 months

23    later, for the very first time, as he told Mr. Ryan,

24    that Lee Hutchins was standing over the pile raining

25    down blows with a baton, multiple batons -- multiple
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 54 of 131
                                                                               54



 1    strikes with the baton onto these Police Officers who

 2    were just trying to do their job and that, as Hervieux

 3    walked up, he just casually turned around and began

 4    walking away.

 5              Well, I would suggest to you, Ladies and

 6    Gentlemen, that Officer Hervieux has a big problem with

 7    the truth.      How do we know that?        Well, we talked

 8    earlier about internal consistency.             Has he told the

 9    same story over time?         Well, the answer clearly is no.

10    Each time it gets better for him.            Each time he gets

11    deeper into a problem, the more it changes to his

12    favor.

13              But there's no external consistency either.                   Not

14    one person supports his version of what he claims

15    happens, not even his own partner.             And, by the way,

16    when he testified yesterday and tried to say, Oh, well,

17    he was driving the car, I mean, he was probably, you

18    know, looking at other things, well, how could you be

19    looking at other things when there's a pile of people

20    fighting in the street, number one?             And, number two,

21    that's not what he said anyway.            Goodrow didn't say,

22    you know, I was distracted.           I really didn't see

23    Mr. Hutchins.       No.   He said, I saw Mr. Hutchins.             He

24    was standing near the pile, not too near, not too far

25    away, though.       And he said that in his report, and he
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 55 of 131
                                                                            55



 1    said it at his testimony here at the trial.

 2              He didn't say, I didn't see him.           He gave a

 3    description of him standing nearby, and he said, Yeah,

 4    he was standing nearby, and he appeared to be

 5    interfering.      "Well, how was he interfering, Officer

 6    Goodrow?

 7              "I don't know.      I can't say."      And that's what

 8    he said to you in this Courtroom, and it's what he said

 9    in his report that he filed on January 20th or whatever

10    it was.

11              Now, I also suggested to you that you have to

12    look at a person's history.           Do they have a history of

13    telling the truth?        And I would suggest to you that

14    Officer Hervieux, whether it's from a TBI or from just

15    being a dishonest person, it really doesn't matter, he

16    is not a reliable, credible witness.             He repeatedly

17    tells lies.      I'm going to tick off just a few of them

18    from this trial.

19              He was asked whether he had -- in an

20    interrogatory, under oath, signed under the pains and

21    penalties of perjury, whether he had been sued before.

22    He listed one, the other one, Mr. Cioto, "Oh, I forgot.

23              "Well, have you ever been reprimanded?             Again,

24    asked under oath.        "Yeah, once for a barking dog.

25              "Well, didn't you get reprimanded for excessive
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 56 of 131
                                                                         56



 1    absenteeism?

 2              "Oh, yeah, I forgot, but everybody got that,

 3    everybody got that."         That was his explanation for

 4    that.

 5              And there were other ones during Mr. Ryan's

 6    examination of him, small ones like, "Well, were you

 7    ready to return to work when you got back to

 8    Springfield?"

 9              In the courtroom.       He said, "Yes."

10              Mr. Ryan pointed out, "Well, when I deposed you

11    and asked that question, you said no."

12              Whether he suffered from memory loss, he told

13    Mr. Ryan, "No, never had any problem with that."

14              Mr. Ryan again went through his deposition,

15    "Well, didn't you tell me something different at your

16    deposition?"

17              But perhaps the most illustrative one is the one

18    that we went through yesterday when he was on the

19    witness stand.       He was asked a simple question at his

20    deposition, "What did you do immediately upon

21    graduating high school?         What was your answer,

22    Officer Hervieux?"

23              "I said" -- under pains and penalties -- "I said

24    I joined the military.

25              "Well, that wasn't true, was it?
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 57 of 131
                                                                         57



 1              "Well, I did join the military.

 2              "Yeah, but that's not question.           The question's

 3    not whether you joined the military at some time; the

 4    question was, What did you do immediately upon

 5    graduating high school?

 6              "Oh, all right."       He finally grudgingly

 7    acknowledged that he went to community college.

 8              And the fact that he went to community college,

 9    it's not a big deal, but the point of it is is that he

10    didn't forget that he went to community college; he

11    deliberately did not answer that, and then he

12    volunteered why.       "I was a lousy student.          I didn't

13    really want to talk about it."

14              So, what does that tell you?          What it tells you

15    is this is a person who lies when he thinks it suits

16    his interests.       He didn't think it was in his interests

17    for anybody to know that he went to community college

18    and did well, so he just answered the question falsely.

19              Now, the evidence, Ladies and Gentlemen,

20    is overwhelming that, when Hervieux struck down

21    Lee Hutchins, a disabled man in a defenseless

22    position with his back to him, unthreatening in any

23    way, he violated his civil rights by using force to

24    take him -- excessive force to take him into custody.

25              Nobody forgets, no Police officer forgets that
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 58 of 131
                                                                            58



 1    he saw someone assaulting his fellow Officers,

 2    certainly not Thomas Hervieux.           It's not in any report

 3    because it simply never happened.            Now, why did he do

 4    this?    And the answer I would say to that, Ladies and

 5    Gentlemen, is:       Why not?     He's always gotten away with

 6    it before.

 7              And that brings us to our claim against the City

 8    of Springfield.       Now, to get a judgment against the

 9    City of Springfield, we have to show -- it's our burden

10    to show that there is a policy, practice or custom that

11    caused the violation of Constitutional rights.

12              And I'm going to simplify this for you.             The

13    City has put in volumes of paper and charts and stuff.

14    Meaningless, doesn't mean a thing.             There is no written

15    policy of course that says, We always believe the

16    Police officer, but I'll tell you something, Ladies and

17    Gentlemen, we got something pretty close to that.                  It's

18    right up there on the presenter now, it's Exhibit 149,

19    it's the form that they use in assessing these

20    complaints.

21              And if you can blow that up.

22              Right there is the problem on the lines marked

23    "not sustained" and "exonerated."            And we'll get back

24    to those in a minute.

25              But let me be clear about one thing first:                You
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 59 of 131
                                                                            59



 1    heard Mr. Saint Laurent talk just a few minutes ago

 2    about what a great job the Internal Investigation Unit

 3    does.    No question about it.         We agree, they do a

 4    terrific job.       But, as Sergeant Hottin said, All we do

 5    is gather reports, we try to interview some people, we

 6    don't make any recommendations, we don't draw any

 7    conclusions; we just give it off to the CPHB.

 8              Let me also be clear that we have no complaint

 9    with the training that these Officers get from Officer

10    Charest or Lieutenant Charest.           I'm sure they're

11    trained.     They know what the law is.          All of these

12    written policies that the City has put into evidence,

13    they look great, but they're just paper.              That's all

14    they are.      This case is about what really happens, not

15    what is supposed to happen by the paper.              And the

16    problem is structural, and it's institutional, and it's

17    memorialized right there in Exhibit No. 149.

18              Commissioner Fitchet told you by a video

19    deposition that in almost every case there's a conflict

20    in the evidence, and that just makes sense.               But under

21    their rules, that means that there is no hearing, and

22    there's a finding of not sustained.             The 12 allegations

23    of excessive force that McKay and Hervieux have had

24    prove that.

25              So, in Officer Hervieux's very first complaint,
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 60 of 131
                                                                             60



 1    while he was still a probationary officer, for

 2    excessive force -- this was the beating in the Police

 3    station where the guy said he was -- his head was hit

 4    against the toilet.        Mr. Coto, no one in the City ever

 5    heard from Mr. Coto.         There was no hearing, and there

 6    was no hearing because there was a material conflict in

 7    the evidence, and because there's a material conflict

 8    in the evidence, you can look right at the form, what

 9    happens?     Not sustained.       Like Lee Hutchins, Mr. Coto

10    had to file a lawsuit against Mr. Hervieux.

11              No one ever heard from Ms. Tassone, the woman

12    who said she was thrown down the stairs by Officer

13    Hervieux.      Why?   Because Officer Hervieux said "She

14    tripped."      That's a material conflict in the evidence.

15    What do we do with a material conflict in the evidence?

16    No hearing, and not sustained.           Was Nicole Tassone a

17    credible witness?        Did anybody ever assess her

18    credibility?      No, because there was no hearing, and

19    nobody assessed Officer Hervieux's credibility either.

20    It was simply not sustained.

21              When Officer McKay stopped his cruiser, and he

22    and his partner got out of his cruiser, punched a woman

23    who was handcuffed in the back seat, and he then

24    sprayed her in the face, nothing ever happened.                There

25    was no hearing.       There was a conflict in the evidence.
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 61 of 131
                                                                           61



 1    There was no hearing.         It was not sustained.

 2              When Thomas Hervieux, in the course of

 3    investigating something down at the Basketball Hall of

 4    Fame, punched somebody in the head five times, and you

 5    may recall that his head was bouncing off the car each

 6    time he punched him, who was not resisting --

 7              MR. COYLE:     Objection, Your Honor.

 8              THE COURT:     You need to wrap up.

 9              MR. HOOSE:     I'm doing the best I can, Judge.

10              THE COURT:     A couple of more minutes.

11              MR. HOOSE:     How do these policies cause

12    Constitutional injury?

13              They cause Constitutional injury because

14    complaints like Coto's and Tassone's don't mean

15    anything because nothing ever happens.              It's condoned,

16    and it's, in a sense, approved by the City by their

17    unwillingness to hold anybody accountable.

18              And don't be fooled by the arguments that, Oh,

19    well, there are just thousands of arrests; these were

20    just a few complainers.         We don't know how many people

21    just don't bother filing.          That's the sad part of this.

22    Why would people file when it's so obvious that nothing

23    ever happens?       How many people don't do anything

24    because they're busy fighting bogus charges against

25    them, as Lee Hutchins was?
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 62 of 131
                                                                           62



 1              Now, Judge Gorton is telling me to wrap up, so I

 2    want to jump ahead -- I'm going to have to eliminate

 3    some more material -- and talk about damages in this

 4    case.    I want to talk to you in practical terms about

 5    what your verdict means when you find in the

 6    Defendants' -- when you find in the Plaintiff's favor.

 7    Let's be clear, nobody's going to jail, nobody's going

 8    to lose their job.        The law doesn't permit that, and we

 9    don't ask for it in any event.

10              We have a civil system of justice, and justice

11    is administered in a civil case by the award of money

12    damages, not just for physical injury but for emotional

13    injury, and that's what we ask for on behalf of Lee

14    Hutchins.      We ask you to compensate him for his

15    emotional distress, for the stress that he had to carry

16    around for 19 months while fighting baseless charges

17    indicated by these Officers, for the fear that he had

18    to live through, fear of being incarcerated for the

19    first time as a middle-aged disabled man.               We ask you

20    to compensate him for the emotional distress that he

21    has fought with to this day from -- to get justice for

22    the wrongs inflicted on him over six years ago.

23              We ask you to compensate him for the loss of the

24    small pleasures in life since he was struck down by

25    Officer Hervieux, for the loss of his ability to make
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 63 of 131
                                                                           63



 1    his native handy crafts, to work on his cars with his

 2    sons, to participate in his family gatherings and to

 3    simply pick up his grandchildren.            This is the stuff of

 4    life, Ladies and Gentlemen, and his life has been

 5    diminished by these Defendants' conduct.

 6              And, lastly, we ask you to compensate him for

 7    the violation of his civil rights, for the loss of the

 8    sacred dignity that every citizen of this country has,

 9    the right to be free from excessive force, to live in a

10    civilized society, and to be free from the law of the

11    jungle.     And, no, he wasn't in perfect health before

12    this.     Few people who have had the traumas in his life

13    would be.      The emotional damage caused by his -- the

14    death of his siblings, the injury caused by stepping

15    through a porch, a work-related injury.              It doesn't

16    constitute a defense to say, Well, you were injured

17    already.

18              So, Ladies and Gentlemen, I am -- as I said,

19    predicted at the beginning, I have much more to say, I

20    have much more that I would like to say, but I am

21    apparently out of time.

22              And I will just conclude by saying, in my

23    experience, many people grow when they are selected for

24    a jury.     Oh, my God, this is going to be such a

25    disruption for my life, and it oftentimes is.                But I
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 64 of 131
                                                                          64



 1    will suggest to you, Ladies and Gentlemen, that it is a

 2    tremendous privilege to participate in a proceeding

 3    like this because you have an opportunity to do

 4    something that few people in life have the ability to

 5    do.    You can correct a wrong.         You can do the right

 6    thing here.      Despite the inconvenience you've all had

 7    to deal with, you will look back on this one day with

 8    the knowledge that you brought a little justice to a

 9    man who had been wronged.

10              We all learn in law school that the word

11    "verdict" comes from the Latin words which means "speak

12    the truth."      And it's now time for you to go back into

13    the jury room and speak the truth for Lee Hutchins by

14    awarding him a generous but fair amount of monetary

15    damages.

16              Thank you for your attention.

17              THE COURT:     All right, Jurors.        We're going to

18    take a morning recess now before my charge to you.

19    It's going to be a shorter recess than usual, ten

20    minutes, and we'll be back for the charge.

21              THE CLERK:     All rise for the jury.

22              (The jury is not present for the following)

23              THE COURT:     All right, Counsel.        We're in recess

24    for ten minutes.

25              (Recess, 11:05 a.m.)
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 65 of 131
                                                                            65



 1              (Resumes, 11:16 a.m.)

 2              (The jury is present for the following)

 3              THE COURT:     Good morning again, Jurors.

 4              You have now heard the evidence and the closing

 5    arguments in this case.         It is now my duty to instruct

 6    you on the law that you must follow and apply.

 7              In any jury trial, there are in effect two

 8    judges.     I'm one of the judges, and you collectively

 9    are the other.       It's my duty to preside over the trial

10    and to determine what testimony and evidence is

11    relevant under the law for your consideration.                It is

12    also my duty at the end of the trial to instruct you on

13    the law applicable to this case.

14              You, as Jurors, are the judges of the facts, but

15    in determining what actually happened in this case;

16    that is, in reaching your decision about the facts, it

17    is your sworn duty to follow the law, as I am about to

18    define it for you.        And when I have finished you will

19    begin your discussions with one another, which we call

20    jury deliberations.

21              Now, to help you understand and remember these

22    instructions on the law, I will divide them into three

23    parts.     First, the general instructions intended to

24    guide you throughout your deliberations; second,

25    instructions about the claims and about the questions
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 66 of 131
                                                                            66



 1    that you will be asked to answer, as stated on the

 2    verdict form, and about the law that you must apply in

 3    considering these questions; and, third, some

 4    additional general instructions about the procedures

 5    that you are to follow during your deliberations.

 6              These instructions are somewhat complicated, and

 7    I ask you to pay very careful attention.              I need to

 8    read them to you because I cannot commit to memory all

 9    of the law about which I have to instruct you.                But I

10    will submit to you a written copy of this charge when

11    you go to the jury room.          I want to caution you right

12    away, however, not to dwell on any particular portion

13    of it, if you decide to review it at all, because you

14    must consider these instructions as a whole and not

15    just one individual particular instruction.               So I ask

16    you to do the best you can to stay with me.

17              Now, all of my instructions are about the law

18    you must apply.       I do not mean any of these

19    instructions to be understood by you as comments by me

20    on the facts or on the evidence in this case.                It is

21    your function to determine the facts.             Although the law

22    allows a Trial Judge in this Court to comment on the

23    evidence, I deliberately do not do so and instead leave

24    the fact-finding entirely in your hands.              You are the

25    sole and exclusive judges of the facts.
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 67 of 131
                                                                             67



 1              Fortunately, you do not need to resolve every

 2    dispute of fact raised by the evidence.              In order to

 3    know what fact disputes are important, you need to know

 4    what rules of law to apply.           I've explained some of

 5    those rules to you during the course of the trial, and

 6    I will explain others to you now.

 7              The lawyers were allowed to comment during their

 8    arguments on some of these rules of law, but if what

 9    they have said about the law differs in any way from my

10    instructions, you must be guided only by the

11    instructions on the law as I state them.              You must

12    follow all of the rules as I explain them to you.                  A

13    single sentence or statement might not refer to an

14    exception or a qualification that I've stated elsewhere

15    in these instructions, so you must consider them all

16    together as a unit.

17              And even if you disagree with one or more of the

18    rules of law or don't understand the reasons for them,

19    you are bound to follow them.           This is a fundamental

20    part of our system of Government by law rather than by

21    the individual views of a judge or jurors who have the

22    responsibility for deciding a case.

23              If I make a mistake on instructing you in the

24    law, fair and even application of the law to this and

25    other cases is nevertheless assured because any mistake
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 68 of 131
                                                                         68



 1    I make on the law can be corrected on appeal.

 2              In contrast, your decision on disputed facts is

 3    final; that is, your findings on material disputed

 4    facts are not subject to appeal.            You are the final and

 5    exclusive judges of the facts.

 6              In your fact-finding, you are not to be swayed

 7    by bias, prejudice, sympathy or antagonism.               It is your

 8    function to find the facts fairly and impartially on

 9    the basis of the evidence.          And the evidence in this

10    case consists of all exhibits received into evidence,

11    all facts that may have been admitted or stipulated to

12    and all of the sworn testimony of the witnesses.

13              A stipulation means simply that the parties

14    accept the truth of a particular proposition or fact.

15    Since there is no disagreement, there is no need for

16    evidence apart from a stipulation.

17              Statements and arguments of counsel are not

18    evidence in the case.         Any evidence, including

19    witnesses' testimony ordered stricken by the Court,

20    must also be disregarded.          Anything you may have seen

21    or heard outside of this Courtroom is not evidence, and

22    you must disregard it entirely.            Your verdict must be

23    based solely on the evidence presented in this

24    Courtroom and in accordance with these instructions on

25    the law.
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 69 of 131
                                                                         69



 1              Now, also from the facts proved, you may draw

 2    reasonable inferences about additional facts.                An

 3    inference is a deduction or a conclusion.               An inference

 4    is an additional finding that your experience, reason

 5    and common sense lead you to draw from facts that you

 6    find are proved by the evidence.            Any inference that

 7    you draw from the facts proved must be a reasonable one

 8    and not merely conjecture or guesswork.              You might

 9    decide that you do not have a sufficient basis to

10    decide what inference to draw.           It is for you, as

11    judges of the facts, to decide whether the evidence

12    before you is or is not sufficient for you to draw an

13    inference.      Ultimately, in drawing inferences, you

14    should use your common sense.           If any reference by the

15    Court or by the lawyers to matters of evidence is

16    different from the way you remember the evidence, let

17    your collective memory control.

18              Now, two phrases often used in discussions about

19    evidence received at a trial are "direct evidence" and

20    "circumstantial evidence."          Testimony of a witness

21    showing first-hand observation of a fact by that

22    witness is direct evidence.           For example, the testimony

23    of an eyewitness just about what he or she saw is

24    direct evidence.

25              If the witness is permitted to go beyond what he
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 70 of 131
                                                                          70



 1    or she saw and permitted to state a conclusion or an

 2    inference or an opinion, that part of the answer is not

 3    direct evidence; instead, it's a kind of circumstantial

 4    evidence.      Circumstantial evidence is proof of some

 5    facts, including events and circumstances, on the basis

 6    of which the jury may infer the existence or

 7    non-existence of additional facts.

 8              For example, let's suppose you've been in this

 9    Courtroom for several hours and unable to look outside.

10    A man comes into the back of the Courtroom wearing a

11    wet raincoat and carrying a dripping umbrella.                You may

12    draw the inference from those circumstances that it is

13    raining outside.       That is what we call circumstantial

14    evidence, as opposed to direct evidence, which would be

15    the testimony of the man in the wet raincoat taking the

16    witness stand and telling you that it's raining

17    outside.

18              Direct and circumstantial evidence have equal

19    standing in the law; that is, with respect to what

20    weight shall be given to the evidence before you, the

21    law makes no distinction between direct or

22    circumstantial evidence.          No greater degree of

23    certainty is required of circumstantial evidence than

24    of direct evidence.        You are to consider all of the

25    evidence in the case and give each item of evidence the
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 71 of 131
                                                                            71



 1    weight you believe it deserves.

 2              Now, at times during the trial you have heard

 3    lawyers object to questions by the opposing lawyer or

 4    to answers by witnesses.          It is a proper function for

 5    lawyers to object.        In objecting, the lawyer is

 6    requesting that I make a decision on a question of law.

 7    Do not draw from the objections or from my rulings on

 8    them any inferences about facts.            The objections and my

 9    rulings relate only to legal questions I had to

10    determine.      They should not influence your thinking

11    about the facts.

12              When I sustained an objection to the question,

13    the witness was not allowed to answer.              Do not attempt

14    to guess what the answer might have been, and if you

15    heard an answer to a question before my ruling, you are

16    to disregard it.       In your deliberations, do not

17    consider or talk about any question to which I

18    sustained an objection or any answer or other statement

19    that I excluded or struck or told you not to consider.

20              Now, during the course of the trial, I may have

21    made comments to the lawyers or spoken to a witness

22    concerning a manner of his or her testifying.                Do not

23    assume from anything that I may have said that I have

24    an opinion concerning any of the issues in this case.

25    Except for these instructions to you on the law, you
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 72 of 131
                                                                           72



 1    should disregard anything I may have said during the

 2    trial in arriving at your own findings as to the facts.

 3              At the beginning of the trial, I instructed you

 4    about taking notes.        I remind you that notes taken by

 5    any juror are not evidence in this case and must not

 6    take precedence over your independent recollection of

 7    the evidence received in the case.             Notes are only an

 8    aid to recollection and are not entitled to any greater

 9    weight than actual recollection or the impression of

10    each juror as to what the evidence actually is.

11              Now, an important part of your job as jurors

12    will be deciding whether or to what extent you believe

13    what each witness had to say and how important that

14    testimony was.       You are the sole judges of the

15    credibility of the witnesses.           In deciding whether to

16    believe a witness or how much weight to give to that

17    witness's testimony, you may consider anything that

18    reasonably helps you to assess that testimony.                The

19    following are the kinds of questions you may want to

20    consider in evaluating a witness's credibility:                Did

21    the person seem honest?         Did he or she have some reason

22    not to tell the truth?         Did the witness have an

23    interest in the outcome of the case?             Did he or she

24    gain any personal advantage by testifying in this case?

25    Did the witness seem to have a good memory?               Did the
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 73 of 131
                                                                          73



 1    witness's testimony differ from his or her earlier

 2    testimony or from the testimony of other witnesses?

 3    Was the witness's testimony different on

 4    cross-examination than on direct examination?                What was

 5    the witness's manner while testifying?

 6              These are some, but of course not all, of the

 7    kinds of things that may help you decide how much

 8    weight to give to what each witness had to say.

 9              You may also consider any demonstrated bias,

10    prejudice or hostility of a witness in deciding what

11    weight to give to the testimony of that witness.

12              The mere number of witnesses or exhibits or the

13    length of testimony has no bearing on the weight that

14    you give to evidence or on whether you find that the

15    burden of proof has been met.           Weight does not mean

16    amount of evidence; weight means your judgment about

17    the credibility and the importance of evidence.

18              You may consider inconsistencies or differences

19    as you weigh the evidence, but you do not have to

20    discredit testimony merely because an inconsistency or

21    difference exists.        Two or more witnesses may see or

22    hear things differently.          Innocent misrecollection,

23    like failure of recollection, is a common experience.

24    In weighing the effects of any inconsistency or

25    difference, consider whether it concerns a matter of
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 74 of 131
                                                                           74



 1    importance or an unimportant detail and whether it

 2    results from innocent error or intentional falsehood.

 3              On the other hand, you're not required to accept

 4    testimony merely because it is uncontradicted.                You may

 5    decide, because of a witness's bearing and demeanor or

 6    because of inherent improbability or for whatever

 7    reason, that testimony is not worthy of belief.                You

 8    may accept all of a witness's testimony or reject all

 9    of it, or you may accept part and reject another part.

10              The testimony of a law enforcement officer

11    should be considered by you just as any other evidence

12    in this case.       And in evaluating his credibility, you

13    should use the same guidelines you apply to the

14    testimony of any witness.          You should not give greater

15    or lesser credence to the testimony of a witness merely

16    because he or she is a law enforcement officer.

17              You've heard evidence that, at some earlier

18    time, a witness has said or done something which

19    counsel argue is inconsistent with the witness's trial

20    testimony.      Evidence of a prior inconsistent statement

21    is not to be considered as affirmative evidence in

22    determining credibility; rather, it was placed before

23    you for the more limited purpose of helping you decide

24    whether or how much, if any, of that witness's trial

25    testimony to believe.         In making this determination,
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 75 of 131
                                                                              75



 1    you may consider whether the witness purposely made a

 2    false statement or made an innocent mistake, whether

 3    the inconsistency concerns an important fact or small

 4    detail, whether the witness had an explanation for the

 5    inconsistency and, if so, whether it appeals to your

 6    common sense.

 7              Now, as to all of the issues in this civil case,

 8    the standard for defining the burden of proof is the

 9    preponderance of the evidence standard.              To establish

10    something by a preponderance of the evidence means to

11    prove that it is more likely true than not true.                   It

12    means that such evidence, when considered and compared

13    with the evidence opposed to it, has more convincing

14    force and produces in your mind the belief that what is

15    sought to be proved is more likely true than not true.

16              As I said at the beginning of the trial, to put

17    it differently, if you were to put the Plaintiff's and

18    the Defendants' evidence on the opposite sides of a

19    scale, the Plaintiff would have to make those scales

20    tip somewhat in his direction with respect to that

21    claim.     In determining whether any fact in issue has

22    been proved by a preponderance of the evidence in this

23    case, you may consider the testimony of all the

24    witnesses regardless of who may have called them and

25    all of the exhibits received into evidence regardless
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 76 of 131
                                                                         76



 1    of who may have introduced them.

 2              The burden of proof has not been carried if,

 3    after considering all of the evidence, you find that

 4    you must speculate, guess or imagine that one or more

 5    of the necessary facts is true.            As a reminder, the

 6    burden of proof by a preponderance of the evidence

 7    standard does not of course require proof to an

 8    absolute certainty, nor is proof beyond a reasonable

 9    doubt or by clear and convincing evidence required.

10              Now, in many cases, there is an element of

11    sympathy which surrounds the trial.             People involved in

12    the case may be deserving of sympathy in everyday life.

13    The Courtroom is not, however, a place for sympathy.

14    When you decide this case, you must do so on the basis

15    of the facts, as you find them, disregarding sympathy

16    and emotion.      You must consider the evidence in

17    accordance with the burden of proof I have just

18    described and the specific instructions that you will

19    hear from this point forward.

20              Now, in this case there are four Defendants, the

21    three individual Officers and the City of Springfield.

22    You are not to treat them as one entity.              When

23    considering the Plaintiff's claims, each of the

24    Defendants is entitled to your separate consideration.

25    Unless I instruct you otherwise, you should consider
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 77 of 131
                                                                          77



 1    every instruction given to apply separately and

 2    individually to each of the Defendants.              You are not

 3    required to find more than one Defendant liable in

 4    order to find that the Plaintiff is entitled to damages

 5    with respect a specific claim.           During my instructions,

 6    I may refer to multiple Defendants simply as "the

 7    Defendants."      I do this only for the sake of

 8    convenience.      They are separate Defendants in this

 9    case, and you must apply my instructions to them

10    separately.

11              Now, part two of these instructions.            In this

12    case, I will submit to you specific questions in the

13    form of what we call a verdict form.             First, I will

14    summarize the claims and explain how to apply the law

15    to those claims.       In just a minute, my Deputy Clerk

16    will distribute copies of the verdict form that you

17    will have in the jury room and that I will refer to

18    from time to time during the remainder of these

19    instructions.

20              The Plaintiff in this case, Mr. Lee Hutchins,

21    Sr., seeks to recover damages from the Defendants,

22    Officers Daniel McKay, Felix Romero, and Thomas

23    Hervieux, and the City of Springfield.              The Plaintiff

24    alleges that:       First, Officers McKay and Romero

25    violated his Federal Constitutional right by unlawfully
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 78 of 131
                                                                         78



 1    entering his residence; second, Officers McKay and

 2    Hervieux violated his Federal Constitutional right by

 3    using excessive force against him during his arrest;

 4    third, Officers McKay and Hervieux committed assault

 5    and battery against him; four, that all three

 6    individual Officers committed an abuse of process

 7    against him; and, five, that all three Officers

 8    maliciously prosecuted him.

 9              The Plaintiff further alleges that the City of

10    Springfield is liable for the Officers' use of

11    excessive force during his arrest because it had a

12    policy or custom of inadequately supervising or

13    disciplining its Officers.

14              I will now describe the law surrounding the

15    Plaintiff's specific claims.

16              Section 1983 of Title 42 of the United States

17    Code provides that any individual may seek redress by

18    way of money damages against any person who, under

19    color of state law, deprives that individual of any of

20    his Constitutional rights.          The statute states in

21    pertinent part, "Every person who, under color of state

22    statute, ordinance, regulation, custom or usage of any

23    state, subjects or causes to be subjected any citizen

24    of the United States or other person within the

25    jurisdiction thereof, to the deprivation of any rights,
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 79 of 131
                                                                         79



 1    privileges or immunities secured by the Constitution

 2    and laws, shall be liable to the party injured,"

 3    et cetera.

 4              The Plaintiff alleges that the Defendants, while

 5    acting under color of the authority of the Commonwealth

 6    of Massachusetts, as members of the Springfield Police

 7    Department, deprived him of certain rights guaranteed

 8    by the United States Constitution.             Specifically, the

 9    Plaintiff claims that the Defendants violated his

10    Constitutional rights under the Fourth Amendment by

11    unlawfully entering his residence and by using

12    excessive force during his arrest.

13              To prevail on his Federal civil rights claims

14    under Section 1983, the Plaintiff must prove each of

15    the following elements:         First, that the acts

16    complained of were committed by the Defendants while

17    acting under color of state law; that is, that Officers

18    McKay, Romero and Hervieux were acting in their

19    capacities as Police Officers and not in some other

20    capacity; second, that, in committing those acts, the

21    Defendant deprived the Plaintiff of rights, privileges

22    or immunities secured by the Constitution or laws of

23    the United States; and, third, that the Defendants'

24    actions were causally connected to the deprivation.

25              Now, with respect to the first element, there is
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 80 of 131
                                                                         80



 1    no dispute that the Officers in this case were acting

 2    under color of law in their capacity as Police Officers

 3    at the time of the incident, and you must find this

 4    element has been proven.

 5              As to the second element, the Plaintiff claims

 6    that on January 20th, 2013, the Defendants violated his

 7    rights secured by the Constitution of the United States

 8    by unlawfully entering his residence and by using

 9    excessive force during his arrest.

10              Both of those alleged violations are protected

11    against by the Fourth Amendment of the Constitution of

12    the United States, which provides that, "The right of

13    the people to be secure in their persons, houses,

14    papers and effects against unreasonable searches and

15    seizures shall not be violated, and no warrants shall

16    issue but upon probable cause."

17              I will now give more specific instructions with

18    respect to those claims, and I'm going to ask my Deputy

19    now to distribute the verdict forms.             And what we're

20    going to do when you get these forms is I'm going to go

21    over each question one by one, and after I go over one

22    of the questions, I'm going to ask you to put the form

23    down and we'll talk about that, and then we'll pick it

24    back up.     So we're not going to be concentrating on the

25    form while I'm giving my instructions.
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 81 of 131
                                                                         81



 1              The verdict form has the heading of the case,

 2    and it says "We, the jury, unanimously find that..."

 3    and then there's a subheading, "Claims against the

 4    individual Officers," and the first Federal law claim,

 5    "unlawful entry."

 6              Question No. 1 says, "Has Plaintiff proved that

 7    either Officer McKay or Officer Romero unlawfully

 8    entered Plaintiff's residence?"            And there's a place

 9    for you to answer that question yes or no with respect

10    to both of those Officers.

11              Then you'll see a bolded instruction after

12    Question 1, and it says, "If you answer Question 1 yes

13    with respect to either officer, proceed to Question 1A.

14    If you answer Question 1 no with respect to both

15    Officers, then you go to Question 2;" in other words,

16    you skip 1A.

17              Now, we're not going to turn the page for now,

18    and we're going to assume for the moment that you have

19    answered with respect to one of those Officers a yes,

20    so that you are going to get to 1A.             But we're going to

21    talk about 1 and 1A for now, and then we'll go back to

22    the form.      So if you'll put the form down, we're going

23    to talk about that for now.

24              Under the Fourth Amendment, Officers may not

25    enter a person's residence unless they have a warrant
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 82 of 131
                                                                              82



 1    or some exception to the warrant requirement applies.

 2              Because in this case the Defendant Officers did

 3    not have a warrant and no exception to the warrant

 4    requirement applies, you must decide:             First, whether

 5    the Officers made a reasonable mistake of fact in

 6    entering the premises; and, second, whether either

 7    officer entered the kitchen.

 8              Under the Fourth Amendment, Officers are

 9    entitled to reasonable mistakes of fact.              A tenant in

10    an apartment building has no reasonable expectation of

11    privacy in the common areas of the building, such as

12    hallways, and, thus, no Fourth Amendment claim arises

13    from entering into such areas by law enforcement

14    Officers.      A residence of a dwelling that is akin to a

15    traditional residence, however, has a reasonable

16    expectation of privacy throughout the interior of that

17    premises.

18              If you find that the Defendant Officers here

19    mistakenly but reasonably believed that the interior

20    staircase leading up to the second floor was a common

21    area and not a private area within the Plaintiff's

22    residence, there is no Fourth Amendment violation.                 If

23    you find that the Officers' mistake in entering the

24    residence was unreasonable, their presence in the

25    stairway of the residence violated the Fourth
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 83 of 131
                                                                              83



 1    Amendment.      Finally, if you find that either officer

 2    entered the kitchen without permission, you should find

 3    unlawful entry.

 4              So, now we're going to pick up the form and go

 5    over to Page 2.       And Page 2 says, "Federal Law Claim:

 6    Excessive Force," Question No. 2, "Has Plaintiff proved

 7    that either Officer McKay or Officer Hervieux violated

 8    Plaintiff's Constitutional rights by using excessive

 9    force during Plaintiff's arrest on January 20th, 2013?"

10    And then there's a place to answer that question yes or

11    no with respect to Defendant McKay and with respect to

12    Defendant Hervieux.

13              Again, there's an instruction after that first

14    part of 2 that says, "If you answer Question 2 yes with

15    respect to either officer, proceed to Question 2A.                 If

16    you answer Question 2 no with respect to both Officers,

17    then you proceed to Question 3, in other words, you

18    skip 2A.

19              Now, I'm going to ask you to put the form down

20    one more time.       We're going to talk about excessive

21    force.

22              The Fourth Amendment also protects persons from

23    being subjected to excessive force while being

24    arrested.      In other words, a law enforcement official

25    may employ only the amount of force reasonably
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 84 of 131
                                                                         84



 1    necessary under the circumstances to make the arrest.

 2    In this case, Mr. Hutchins, Sr., claims that he was

 3    subjected to excessive force in the course of his

 4    arrest.

 5              To determine whether the Defendants' acts caused

 6    the Plaintiff to suffer the loss of a Federal right,

 7    you must determine whether the amount of force used to

 8    effect that arrest was that which a reasonable officer

 9    would have employed in effecting the arrest under

10    similar circumstances.         In making that determination,

11    you may take into account such factors as the severity

12    of the crime at issue, whether the Plaintiff posed an

13    immediate threat to the safety of the Defendants or

14    others, whether the Plaintiff actively resisted arrest

15    or attempted to evade arrest by flight, and the

16    severity of any injury to him.

17              The reasonableness of a particular use of force

18    must be judged from the perspective of a reasonable

19    officer on the scene, rather than with 20/20 vision of

20    hindsight.      With respect to a claim of excessive force,

21    the standard of reasonableness at that moment applies.

22    Not every push or shove, even if it may later seem

23    unnecessary, violates the Constitution.              The

24    determination of reasonableness must allow for the fact

25    that Police Officers are often forced to make
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 85 of 131
                                                                         85



 1    split-second judgments in circumstances that are tense,

 2    uncertain and rapidly evolving.

 3              The actual state of mind of the Defendant then

 4    under consideration at the time of the arrest is not

 5    relevant.      Bad intentions on the part of an officer

 6    will not establish a Constitutional violation if the

 7    force used was objectively reasonable.              At the same

 8    time, if the force used was unreasonable, you must hold

 9    the officer liable for the Constitutional violation

10    even if you believe he had good intentions.

11    Ultimately, the force used in making an arrest is

12    unnecessary, unreasonable or excessively violent if the

13    officer exceeded that degree of force which a

14    reasonable and prudent law enforcement officer would

15    have thought reasonable under the same circumstances.

16              Now, in this case, you have heard evidence about

17    prior citizen complaints in which two of the three

18    named Officers were involved.           With respect to the

19    claim of excessive force and any other claim against

20    the individual Officers, the mere number of complaints

21    and the substance of the complaints may not be

22    considered at all with respect to the claims against

23    the individual Defendants.          You may only consider this

24    evidence when evaluating whether the City of

25    Springfield knew or should have known about an
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 86 of 131
                                                                         86



 1    officer's tendency to use excessive force.

 2              Now we'll go back to the form.           In the middle of

 3    Page 2 we have Paragraph 3 that says, "State law claim:

 4    Assault and battery."         Question No. 3 says, "Has

 5    Plaintiff proved that either Officer McKay or Officer

 6    Hervieux committed assault and battery against

 7    Plaintiff when arresting him?"           Again, a place to

 8    answer that question yes or no with respect to

 9    Defendant McKay and Defendant Hervieux.

10              An instruction after Question 3 says "If you

11    answer Question 3 yes with respect to either officer,

12    proceed to answer Question 3A.           If you answer

13    Question 3 no with respect to both Officers, proceed to

14    Question 4."      Now, just assuming for the moment that

15    you've answered Question 3A yes with respect to one or

16    both of the Officers, the second part of that question

17    says, "Has the Plaintiff proved that such assault and

18    battery against Plaintiff by either Officer McKay or

19    Officer Hervieux proximately caused the Plaintiff's

20    alleged damages?"        And there's a place for you to

21    answer that question yes or no.            We're going to talk

22    about proximate cause in a minute with respect to all

23    of these, but just keep in mind that that's a question

24    that's asked after each of the prior questions.

25              So if you'll put the form down, we're going to
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 87 of 131
                                                                           87



 1    talk about assault and battery for a moment.               Assault

 2    and battery, as alleged in this case, is the

 3    intentional and unjustified use of force upon the

 4    person of another, however slight.             Whereas, here a

 5    Plaintiff alleges both an excessive force claim and an

 6    assault and battery claim against police officers, the

 7    same standard applies to both claims.             Therefore, the

 8    claim will be resolved in the same manner as you

 9    resolve the Plaintiff's claim for the use of excessive

10    force.

11              So now back to the form.         And now we're going to

12    go to the top of Page 3 and Question No. 4, which

13    you'll see the title says "State Law Claim:               Abuse of

14    process."      And Question 4 says, "Has Plaintiff proved

15    that any of the individual Defendants listed below

16    sought criminal charges against him for an ulterior

17    purpose?"      And then there's a place to answer the

18    question yes for each of the three individual

19    Defendants, Officer McKay, Officer Romero and

20    Officer Hervieux.

21              Again, there's a question after that -- I mean,

22    an instruction after that that says "If you answer

23    Question 4 yes with respect to any officer, proceed to

24    Question 4A.      If you answer Question 4 no with respect

25    to all Officers, you proceed to Question 5" in other
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 88 of 131
                                                                         88



 1    words, you skip 4A.        And just for the record, if you

 2    answer any part of 4 yes with respect to any of the

 3    three Officers, 4A says, "Has Plaintiff proved that the

 4    criminal charges against him initiated by any of the

 5    Defendants listed below proximately caused Plaintiff's

 6    alleged damages?"        And then there's a place to answer

 7    that question yes or no with respect to each of the

 8    Officers.

 9              Again, I'm going to talk about proximate cause

10    in a moment, but if you'll put it down, we're going to

11    first talk about abuse of process.

12              Plaintiff alleges abuse of process on the

13    grounds that the Defendants caused criminal charges to

14    be filed against him.         The elements of abuse of process

15    claim are as follows:         First, that the Defendant or

16    Defendants used a civil or criminal process against the

17    Plaintiff; second, that the Defendant or Defendants,

18    had an ulterior or illegitimate purpose or motive; and,

19    third, that the Plaintiff suffered damage as a result.

20              A Plaintiff satisfies the first element by

21    showing that a Defendant caused criminal charges to be

22    brought against him or initiated a civil lawsuit

23    against him.

24              With respect to the second element, it is not

25    enough for the Plaintiff to show that a Defendant
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 89 of 131
                                                                           89



 1    brought the civil lawsuit or criminal charges to vex,

 2    annoy or harass the Plaintiff.           Such a motive does not

 3    alone suffice to show ulterior purpose.              Rather, the

 4    ulterior purpose must be to gain some other advantage.

 5    For instance, Massachusetts Courts have held that

 6    filing a criminal complaint to collect a civil debt or

 7    to convince someone to withdraw a civil action is a

 8    form of abuse of process.

 9              I will instruct you on the third element,

10    damages, in a few minutes because the same instruction

11    on damages applies to all of the claims asserted by the

12    Plaintiff against the Defendant.

13              Now, once again, back to the form.            We're going

14    to go to Question No. 5, which is toward the bottom of

15    Page 3, where it says, "State Law Claim:              Malicious

16    prosecution."       And question is:       Has Plaintiff proved

17    that any of the individual Defendants listed below

18    maliciously instituted criminal proceedings against him

19    with an improper motive and without probable cause?"

20    Again, a place to answer that question with respect to

21    each of the three individual Defendants yes or no.                 The

22    instruction following the question says, "If you answer

23    Question 5 yes with respect to any officer, proceed to

24    Question 5A.      If you answer Question 5 no with respect

25    to all Officers, proceed to the instructions before
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 90 of 131
                                                                         90



 1    Question 6," in other words, you skip 5A.

 2              For the moment, if you've answered one of the

 3    parts of those questions yes, we turn over and read

 4    Question 5A, which says, "Has Plaintiff proved that

 5    such malicious prosecution against him instituted by

 6    any of the Defendants listed below proximately caused

 7    Plaintiff's alleged damages?"           Again, a place to answer

 8    that question yes or no with respect to each of the

 9    individual Defendants.

10              Now, please put the form down another time, and

11    we'll talk about malicious prosecution.

12              The Plaintiff alleges that the Plaintiff

13    maliciously prosecuted him by unlawfully causing the

14    initiation of criminal proceedings against him in State

15    Court.     To prevail on a claim of malicious prosecution,

16    the Plaintiff must prove each of the following elements

17    by a preponderance of the evidence:             First, the

18    Defendant or Defendants instituted a prior criminal or

19    civil proceeding against the Plaintiff; second, the

20    Defendant or Defendants acted without probable cause;

21    third, the Defendant or Defendants acted with an

22    improper purpose, such as malice; and, fourth, the

23    proceeding terminated in the Plaintiff's favor.

24              As to the first element, the Plaintiff must

25    prove that the Defendant or Defendants instituted a
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 91 of 131
                                                                          91



 1    criminal proceeding against the Plaintiff such as by

 2    signing and swearing to a criminal complaint against

 3    the Plaintiff.

 4              As to the second element, the Plaintiff must

 5    prove that the Defendant or Defendants instituted the

 6    arrest and the subsequent criminal proceeding without

 7    probable cause.       A Defendant could have probable cause

 8    to institute a criminal proceeding if the facts known

 9    to that person would have justified a reasonable person

10    in thinking that a crime had been committed.

11              The examination should be made of information

12    known to the Defendant at the time that he instituted

13    the complaint and whether it was reasonable for that

14    Defendant to have relied upon that information, given

15    its quality, quantity and availability of additional

16    information.

17              As to the third element, the Plaintiff must

18    prove that the Defendant instituted the criminal

19    proceeding with an improper motive, such as malice.                An

20    improper motive may be one of vexation, harassment or

21    annoyance, or it may be an attempt to achieve an

22    unlawful end for -- or a lawful end through an unlawful

23    means.     The term "malice" means any wrong or

24    unjustifiable motive.         You may infer malice from a lack

25    of probable cause.
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 92 of 131
                                                                         92



 1              As to the fourth element, there is no dispute

 2    that the criminal proceeding against the Plaintiff in

 3    State Court terminated in his favor because he was

 4    acquitted of the criminal charge.            You must find this

 5    element to have been proven.

 6              Now I'm going to talk about causation, which

 7    we've seen is an element of each one of those questions

 8    that we went through the first time around.

 9              If you find that the Defendant or Defendants

10    violated the Plaintiff's Federal Constitutional rights

11    or committed a tort against the Plaintiff under

12    Massachusetts law, then you must determine whether the

13    Defendant or Defendants' actions were the proximate

14    cause of the Plaintiff's alleged injuries.

15              Proximate cause means that there must be a

16    sufficient causal connection between the acts of the

17    Defendant then under consideration and any injury or

18    loss to the Plaintiff.         An injury or damage is

19    proximately caused by an act if you find from a

20    preponderance of the evidence in the case, that the act

21    was a substantial factor in bringing about or actually

22    causing the injury or damage and that the injury or

23    damage was either a direct result or a natural and

24    probable consequence of the act.            In order to recover

25    for an injury, the Plaintiff must show by a
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 93 of 131
                                                                         93



 1    preponderance of the evidence that the injury would not

 2    have occurred but for the conduct of the Defendant then

 3    under consideration.

 4              There may of course be two or more causes of

 5    injury or other damage.         Many factors or the conduct of

 6    two or more persons may operate at the same time,

 7    either individually or together, to cause an injury,

 8    and each may be a proximate cause.

 9              The Plaintiff cannot recover, however, if his

10    injuries were caused by a new or independent source of

11    injury which intervenes between the acts of the

12    Defendant then under consideration and the Plaintiff's

13    injuries and which produced a result that was not

14    reasonably foreseeable to that Defendant.               For example,

15    the Defendant then under consideration would not be

16    liable for damages which resulted from the Plaintiff's

17    own independent acts.         Another way of explaining the

18    meaning of proximate cause is this:             If the claimed

19    injury or other damage would have occurred anyway

20    regardless of that Defendant's conduct, then the

21    Defendant did not cause the particular injury or the

22    damage.

23              Now, we're going to go back to the form, and

24    just above the title of, Claim Against the City of

25    Cambridge, there is an instruction, which is important.
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 94 of 131
                                                                         94



 1    It says "If you answered Question 2A" -- that was back

 2    on Page 2, and it had to do with excessive force -- if

 3    you answered Question 2A yes with respect to either

 4    Defendant McKay or Defendant Hervieux, then you proceed

 5    to Question 6; in other words, you consider the claim

 6    against the City of Springfield.

 7              But if you've answered Question 2A no with

 8    respect to both Defendants McKay and Hervieux, in other

 9    words, you did not find excessive force that was the

10    proximate cause of injury to this Plaintiff with

11    respect to either of those two Defendants, then you do

12    not proceed to Question 6 but you go on to the

13    instructions before damages.           So, in other words, if

14    you've answered 2A yes with respect to either

15    Defendant, you consider the claim against the City of

16    Springfield.      If you answer those questions no, you do

17    not consider the claim against the City of Springfield.

18              Now, for the moment, assuming that you have

19    answered yes as to one or both of those Officers, the

20    Question 2A, then you would proceed to Question 6,

21    which says, "Claim Against the City of Springfield.

22    Has Plaintiff proved that the City of Springfield was

23    deliberately indifferent to the civil rights of its

24    citizens through a policy or custom of inadequately

25    supervising or disciplining its Officers?"               And there's
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 95 of 131
                                                                               95



 1    a place to simply answer that question yes or no.                  And

 2    then an instruction after that question says "If you

 3    answer Question 6 yes, proceed to 6A.             If you answer

 4    Question 6 no, you skip 6A and you go down to those

 5    instructions that are just below it.

 6              But assuming for the moment that you answer that

 7    question yes, 6A would then ask you, "Has Plaintiff

 8    proved that the City's offending policy or custom

 9    caused either Officer McKay or Officer Hervieux, or

10    both, to use excessive force against the Plaintiff?"

11    And there's a place to answer that question yes or no.

12              And now, if you'll put the form down, we'll talk

13    about that claim against the City of Springfield.

14              Section 1983 of Title 42 of the United States

15    Code also provides that a municipality, meaning a city

16    or a town, can be held liable for the Constitutional

17    violations of its employees that are taken pursuant to

18    or caused by the policy or custom of that municipality.

19    If you find that the individual Officers did not use

20    excessive force on January 20th, 2013, there is no

21    claim against the City of Springfield.

22              Mr. Hutchins, Sr., alleges that the City of

23    Springfield violated his Constitutional right to be

24    free from excessive force as a result of the City's

25    maintenance of a policy or custom that failed to
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 96 of 131
                                                                         96



 1    supervise or discipline its Officers adequately.

 2              While the City may not be liable merely because

 3    it is the employer of the individual Defendants, you

 4    may find that the City is liable if you find by a

 5    preponderance of the evidence the following three

 6    factors:     First, the excessive force by the individual

 7    Officers was done in accordance with a policy or a

 8    custom of the City of Springfield; second, the City's

 9    policy or custom demonstrates a deliberate indifference

10    to the rights of its citizens; and, third, the policy

11    or custom was the moving force behind the deprivation

12    of the Plaintiff's civil rights.

13              Thus, Mr. Hutchins, Sr., must prove that the

14    City of Springfield caused the Constitutional violation

15    by demonstrating a causal link between the City's

16    policy or custom and the underlying use of excessive

17    force.

18              The phrase "policy" refers to practices or

19    decisions made by City officials or employees who are

20    responsible for developing the City's policy in the

21    subject area such that their decisions may fairly be

22    attributed to the City itself.           For example, an

23    official's decisions may be attributed to the City if

24    that official has the authority to make a final and

25    nonreviewable determination of policy with respect to
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 97 of 131
                                                                         97



 1    the action ordered.        The City's policy does not need to

 2    be reduced to writing, nor does the policy need to be

 3    adopted by the City's lawmakers for the City to be held

 4    liable.

 5              The phrase "custom" refers to persistent and

 6    wide-spread disciplinary practices of officials that

 7    are so well-settled as to constitute the force of law.

 8    With respect to the phrase "deliberate indifference,"

 9    the City may be held liable for actions that are either

10    intentional or reckless.          An act is intentional if it

11    is done knowingly; that is, if it is done voluntarily

12    and deliberately and not because of mistake, accident,

13    negligence or other innocent reason.             An act is

14    reckless if it is done in conscious disregard of its

15    known probable consequences.

16              Thus, in order to prevail, Mr. Hutchins, Sr.,

17    must prove by a preponderance of the evidence that the

18    City of Springfield, through its policy-makers, either

19    knew or should have known about a discriminatory policy

20    or custom and the consequences of such policy or custom

21    and did nothing to end the practice.             Proof that the

22    City's policy or custom was merely negligent with

23    respect to possible civil rights violation is not

24    sufficient.

25              With respect to the phrase "the moving force,"
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 98 of 131
                                                                         98



 1    Mr. Hutchins, Sr., must prove that there was an

 2    affirmative link or close relation between the

 3    Constitutional violation and the City of Springfield's

 4    policy or customs.

 5              Now I'm going to turn to the question of

 6    damages, and the mere fact that I instruct you on

 7    damages does not mean that you should find damages.

 8    Also, the mere fact that I instruct you on a particular

 9    kind of damages does not mean that you must find

10    damages of that kind.         I'm required to give you a

11    complete set of instructions on the law.              You are to

12    award damages only if you find that the Plaintiff has

13    proved any of his claims by a preponderance of the

14    evidence.      The burden is on the Plaintiff to prove

15    damages with as much definiteness and accuracy as the

16    circumstances will permit.

17              And now we're going to go back to the form.

18    We're on the bottom of Page 4, and there is what is

19    called "instruction on damages."            And it's in bold, and

20    you must follow it carefully.           It says, "If you answer

21    any part of Questions 1A, 2A, 3A, 4A or 5A," and you'll

22    recall that each of those questions has to do with the

23    substantive counts, and the Subpart A is gotten to only

24    if you've answered the first part of the question yes

25    and you get to Subpart A, which asks whether there was
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 99 of 131
                                                                              99



 1    causation, if you answer any one of those sub-As yes,

 2    meaning you've said that there is not only a violation

 3    but there was causation with respect to one or more of

 4    the Officers, then you're going to go damages.

 5              However, if you answer all of those questions

 6    no, your deliberations are complete, and you don't get

 7    to damages.

 8              And I'll just finish up the instruction.                 It

 9    says, "If you answer any of part of Questions 1A, 2A,

10    3A, 4A or 5A yes, you proceed to Question 7;" that is,

11    damages with respect to the Defendant or Defendants as

12    to who you answered yes; otherwise, your deliberations

13    are complete.       In other words, if you have no yes

14    answers there, you're not going to go on to the damages

15    question.

16              But assuming for the moment that you do, turn

17    over to Page 5, and we're going to read these damages

18    questions.      7 says, "Enter below in words and in

19    numbers" -- and by that I mean like you're filling out

20    a personal check, you write out, you know, the number

21    in longhand and then you use the number, so that

22    there's no confusion.         "Enter below in words and in

23    numbers the amount of compensatory damages, if any, you

24    award to Plaintiff caused by the conduct of Defendants

25    McKay and/or Romero as to whom you have answered
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 100 of 131
                                                                           100



 1     Question 1A yes."       And you remember 1A had to do with

 2     unlawful entry.

 3              Then Question 8 says, "Enter below in words and

 4     in numbers the amount of compensatory damages, if any,

 5     you award to Plaintiff caused by the conduct of

 6     Defendants McKay and/or Hervieux as to whom you have

 7     answered Questions 2A or 3A yes."            You'll remember that

 8     2A and 3A have to do with excessive force and assault

 9     and battery.      And, again, of course it's asking for you

10     to write it out in words and in numbers.

11              Then Question No. 9 says "Enter below in words

12     and in numbers the amount of compensatory damages, if

13     any, you award to Plaintiff caused by the conduct of

14     Defendants McKay, Romero and/or Hervieux, as to whom

15     you have answered Questions 4A or 5A yes."              Remember,

16     4A is abuse of process.         5A is malicious prosecution.

17     They're lumped together.         So, if you have answered any

18     of those questions yes, then you would say something on

19     9.

20              And then, finally, Question No. 10 says, "If you

21     answer any part of Questions 1A, 2A, 3A, 4A or 5A yes

22     but you did not award Plaintiff compensatory damages,

23     do you award nominal damages to the Plaintiff for the

24     violations found?"        And there's a place for you to

25     answer that question yes or no.
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 101 of 131
                                                                          101



 1              So now we'll put the form down one last time.

 2     We're going to talk about the subject of damages.

 3              You should not award damages more than once for

 4     the same injury.       For example, if a Plaintiff prevails

 5     on more than one claim and establishes a particular

 6     amount of damages, you cannot award that amount of

 7     damages twice.      In other words, he is entitled to be

 8     made whole again but not to recover more than his loss.

 9     Of course, if different damages are attributed to

10     separate claims, then you may compensate the Plaintiff

11     in full for all of his damages.

12              If you find that the Plaintiff is entitled to a

13     verdict, you may award damages to compensate him

14     reasonably for the actual injuries that you find by a

15     preponderance of the evidence were caused by the

16     actions of the Defendant or Defendants.             These are

17     known as compensatory damages.

18              As with other elements of proof, the elements of

19     damages must not be based on conjecture, surmise or

20     speculation.      The object of damages allowed by law is

21     to award the equivalent in money to the injured

22     Plaintiff for actual past, present and future harm or

23     loss.

24              There are two kinds of compensatory damages:

25     Economic damages, which have adequate evidentiary
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 102 of 131
                                                                          102



 1     support such as lost wages or lost business profits;

 2     and non-economic damages, such as pain and suffering,

 3     which are more difficult to calculate.

 4               Compensatory damages can, therefore, be awarded

 5     to compensate for physical and mental harm, such as

 6     physical injury, disability, pain and suffering, fear

 7     and humiliation as well as any disability, mental

 8     anguish or pain and suffering that the Plaintiff will

 9     suffer in the future.

10               You must not, however, award duplicative or

11     overlapping amounts on the Plaintiff's different

12     claims.     You should not award damages more than once

13     for the same injury.

14               You should not include an award for attorneys'

15     fees.     Any amount you award to the Plaintiff will be

16     the maximum amount that he will ever be able to receive

17     from the Defendants now or in the future.

18               Bear in mind that recovery will not be barred

19     because there may be a lack of certainty in the

20     Plaintiff's proof of aspects of loss that, by their

21     very nature, are not susceptible to precise

22     calculation.

23               You are not, however, permitted to award

24     speculative damages.        Any ward of damages must be based

25     on evidence and on a finding by you that the Plaintiff
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 103 of 131
                                                                          103



 1     has convinced you by a preponderance of the evidence

 2     that he has been injured as he claims to have been

 3     injured.

 4              Damages must be ascertainable by reference to

 5     some definite standard, either of market value,

 6     established experience or direct inference from known

 7     circumstances.

 8              A mathematical certainty in measuring damages is

 9     not a prerequisite for recovery.            The determination of

10     damages is left to your judgment and estimation, as the

11     triers of fact.

12              It is a settled principle under Massachusetts

13     law that, when a Defendant's wrongful act causes

14     injury, he is liable for the full extent of the harm

15     caused by his wrongful act even if the injured party

16     had a pre-existing condition that made the consequences

17     of a wrongful act more severe than they would have been

18     for a normal victim.

19              If you return a verdict for the Plaintiff but

20     find that he has failed to prove that he has suffered

21     any actual or compensatory damages, then you may return

22     an award of nominal damages, meaning a trivial sum not

23     to exceed $1.      Nominal damages may be awarded when a

24     Plaintiff has been deprived by a Defendant of a

25     Constitutional right but has proved no real damage as a
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 104 of 131
                                                                          104



 1     result of the Constitutional deprivation.

 2              And now my third and, you'll be glad to know, by

 3     far the shortest section of my instructions to you.

 4              When you go to the jury room to begin

 5     considering the evidence in this case, the foreman,

 6     Mr. L , will assure that every juror is present during

 7     all of your deliberations and that all the jurors, the

 8     foreman included, will have an equal and full

 9     opportunity to participate in your deliberations.

10              Once you are in the jury room, if you need to

11     communicate with me, the foreman will send a written

12     signed message to me.        If you do send a written message

13     to me, I will discuss it with the lawyers for both

14     sides before responding to you.           So please continue

15     your deliberations to the extent you are able during

16     the time it takes for me to respond to any question.

17     Do not stop your deliberations while you await a

18     response, and do not tell me how you stand, either

19     numerically or otherwise, on any issue before you until

20     after you have reached a verdict.

21              On matters touching simply on arrangements for

22     your meals, schedule and convenience, you are free to

23     communicate with the Marshal orally rather than in

24     writing.     You are not to communicate with anyone other

25     than me about the case, however, and then only in
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 105 of 131
                                                                          105



 1     writing.

 2              Now, I have read to you what is called the

 3     verdict form.      A verdict form is simply the written

 4     notice of the decision you reach.            You will have the

 5     original and copies of this form in the jury room, and

 6     when you have reached your verdict, you will have your

 7     foreman fill in, date and sign the original to state

 8     the verdict upon which you agree.            You will then report

 9     in writing to the Marshal that you have reached a

10     verdict, after which you will be invited to return with

11     your verdict to the courtroom.           Your verdict must be

12     unanimous; that is, you must be unanimous as to the

13     answer to each of the questions that you answer.

14              It is my practice, absent special circumstances,

15     to allow a jury to recess before dinner and begin

16     deliberations again in the morning of the next regular

17     court day.     In this case, that would be tomorrow,

18     Wednesday.

19              It is not quite time for you to start

20     deliberating.      I will have a sidebar conference with

21     counsel.     You can be at ease for a few minutes.             I will

22     then return with a brief final instruction to give to

23     you before you retire to deliberate.

24              And I will see counsel at sidebar.

25              (Discussion at sidebar)
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 106 of 131
                                                                          106



 1              THE COURT:      Counsel?

 2              MR. RYAN:     Your Honor, the Plaintiff is

 3     satisfied with the instructions.            With respect to the

 4     verdict form, I actually apologize for not bringing

 5     this to the Court's attention before.             As we look at

 6     the instruction on damages, it would appear that there

 7     was a missing question right at the beginning that has

 8     really nothing to do with 6A.           6A has been omitted if

 9     they were to find that the City of Springfield violated

10     his rights on proximate cause.

11              We think that the jury should be able to be

12     alerted that 6A is also is responsive to excessive

13     force for No. 8.       The City should be added as an

14     additional and/or Defendant in that the question, if

15     they answer yes to Questions 2A or 3A or 6A, that those

16     are all the --

17              THE COURT:      But they can't get to 6A unless

18     they've answered 2A yes, so I don't want to confuse

19     them by indicating that they can get to 6A without

20     having responded to 2A.

21              MR. RYAN:     I think it's clear from above, the

22     City of Springfield claim, that they don't go to 6

23     unless they've answered 2A yes with respect to one of

24     the Defendants.       I don't think there's any danger, but

25     I think the danger here is that, if they get to Page 8,
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 107 of 131
                                                                          107



 1     excessive force, they're not told that the award of

 2     damages would include, if they would have found the

 3     City violated Mr. Hutchins' Constitutional rights, the

 4     City would be a party that would have to just list

 5     McKay and Hervieux.

 6              THE COURT:      Your position?

 7              MS. deSOUSA:      Our position is, Your Honor, that

 8     there are no additional damages as a result of a Monell

 9     finding.     The damages only arise out of the excessive

10     force claim.      So it is a full and fair compensation for

11     any damages arising out of the excessive force.                There

12     is no additional finding of damages under excessive

13     force when, for collection purposes, for joint and

14     several liability purposes, by saying yes to 6A, the

15     City would also be financially responsible for those

16     damages.     That's the only addition of having the Monell

17     claim.

18              THE COURT:      Yeah.    Mr. Ryan, I don't think I

19     need to have the 6A in there.           They're going to get to

20     damages if they answer any one of those yes, any one of

21     the counts against the individuals yes, they're going

22     to get to damages.        And then they're going to be asked,

23     when they get to damages, to award for -- as a result

24     of the violations of the individuals, and I don't see

25     how there could be a problem.
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 108 of 131
                                                                          108



 1              In other words, if they -- you know, to pick the

 2     hypothetical number of $100,000 you're talking about,

 3     if they put $100,000 in here that results from the

 4     excessive force, what more are they going to add if

 5     they are -- you know, after I tell them they can

 6     consider 6A above the City?

 7              MR. RYAN:     I think that they're essentially --

 8     it's important to know that their determination in 6A

 9     has consequences in terms of damages against the City

10     of Springfield.       I think that this is left in such a

11     way that they can answer that there's no liability

12     against the City even if they're just -- it seems to be

13     kind of an academic exercise that they haven't -- they

14     checked a box, but assuming they do on 6A that they're

15     in fact liable, but now they're being told that they

16     can only consider damages against these two Officers.

17     So I think the danger is they fail to see --

18              THE COURT:      All right.     Okay.    And so maybe the

19     compromise position is to not change this because

20     they're going to get to the damages anyway, which -- if

21     I add it in here, "If you have answered Questions 2A,

22     3A" --

23              MR. RYAN:     Or 6A.

24              THE COURT:      -- or 6A, not and/or 6A.         6A; right?

25              MR. RYAN:     Yes.
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 109 of 131
                                                                           109



 1              THE COURT:      Any problem with that?

 2              MS. deSOUSA:      You Honor, I don't think that

 3     accurately -- those damages arise only from excessive

 4     force.    There's no independent damages that arise

 5     because they've found a Monell violation.              And I agree

 6     with Attorney Ryan that it is somewhat of an academic

 7     exercise, unless the damages exceed the amount that the

 8     City would indemnify.        Then they could go beyond the

 9     amount that we would indemnify individual Officers for

10     because the City itself is liable.            And so it really

11     has only to do with joint and several liability and

12     who's going to pay any damage amount; it has nothing to

13     do with additional -- you don't get an additional

14     damage from a Monell violation.

15              MR. RYAN:     I think the Court's instructed that

16     compensatory damages have a deterrent effect, and so I

17     think to exclude the City as one of the Defendants is

18     effectively negating that part of the Court's

19     instruction as to what compensatory damages are if

20     there's no way to include that in terms of recognizing

21     the City as a liable party in the questioning.

22              THE COURT:      Well, I think if they answer the

23     City questions yes, the City's going to be liable.

24              MS. deSOUSA:      That's correct.

25              THE COURT:      The City's going to be liable.            And
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 110 of 131
                                                                          110



 1     I don't know who pays, I don't know, and it's not

 2     necessary for the jury to know who pays in that event.

 3     But by answering 6 and 6A affirmatively, they have put

 4     the City at liability, and then the recovery is based

 5     upon the damages that have been proved result from the

 6     actions of the individuals.          They're not proving that,

 7     because the City had a bad policy, that they should

 8     give him $200,000 instead of $100,000; right?

 9              MR. HOOSE:      But, Judge, again, we're not saying

10     that they're entitled to a separate award of damages.

11     We're saying that the jury is entitled to know who is

12     responsible and who will pay those damages.               And that's

13     part -- that's why they have to be listed with

14     everybody else if they've been found liable.

15              THE COURT:      Well, I don't think --

16              MS. deSOUSA:      Your Honor --

17              MS. SHEEHAN:      The --

18              THE COURT:      Well, wait.     I can't have 14 people

19     talking here, but go ahead.          I'll let you --

20              MS. deSOUSA:      You go.

21              MS. SHEEHAN:      The jury's not entitled to know

22     who's going to pay the damages.           I mean, that's never

23     been a standard anywhere.          And, Your Honor, it's clear,

24     there's one award, the City's paying, we've covered

25     what those damages can be -- fall under.              That's the
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 111 of 131
                                                                              111



 1     end of this discussion.         I just I think this is

 2     misleading, throwing 6A in there.

 3              THE COURT:      Last word.

 4              MR. RYAN:     I disagree.      I think, as I said

 5     before, that the jury is going to throw compensatory

 6     damages out as a deterrent effect.            That deterrent

 7     effect is even more powerful when it comes to a city

 8     than individual officers.

 9              THE COURT:      All right.     Thank you, Counsel.

10     Withdraw, and I will -- if I don't call you back, it's

11     because I'm going to go with my original.              If I call

12     you back, we'll have a little further discussion, but

13     thank you.

14              MS. SHEEHAN:      Your Honor, if I could just add

15     one more thing --

16              THE COURT:      Yes.

17              MS. SHEEHAN:      -- and that's on the damages?               You

18     instructed on lost wages and lost earning capacity.                    I

19     don't believe there's been any evidence of that.

20              THE COURT:      Well, I just said there was two

21     kinds of compensatory damages, one and the other.                  I

22     didn't imply that there was going to be lost wages

23     here; I was just explaining what compensatory damages

24     was.    I don't think that's something that's going to

25     bother anybody; okay?
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 112 of 131
                                                                          112



 1              MR. COYLE:      Your Honor, I --

 2              THE COURT:      Yes.    Wait a minute.

 3              MR. COYLE:      Just state my objection for the

 4     record on the lack of a community care-taking

 5     instruction.

 6              Also, on the issue of exigent circumstances, I

 7     certainly do not suggest or I'm not arguing that there

 8     were any exigent circumstances justifying the entry to

 9     the hallway and whatever discussion took place at the

10     doorway.

11              I guess I did not understand that counsel was

12     going to argue that, if the jury would find that

13     Officer Romero went through the kitchen in pursuit of

14     Lee, Jr., that that would establish the illegal entry.

15     On that particular activity, I would say, if that's

16     going to be before the jury, then the exigent

17     circumstances instruction would be applicable only to

18     that portion.      We concede that entering into the

19     hallway and whatever discussion took place at the

20     entranceway would not be subject to an exigent

21     circumstances instruction.          But Romero, if he went

22     through -- he denies it of course -- but if he went

23     through, he would have had exigent circumstances,

24     Your Honor.

25              THE COURT:      Okay.    You've saved your appeal
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 113 of 131
                                                                                113



 1     rights, but I'm not going to change it now.               You had a

 2     chance to do this yesterday.

 3              MR. COYLE:      Thank you.

 4              MS. deSOUSA:      Thank you, Your Honor.

 5              (End of discussion at sidebar)

 6              THE COURT:      All right.     Members of the jury, it

 7     is now time for the case to be submitted to you.                   You

 8     may commence your deliberations.            All of you who are

 9     the jury must be together at all times while you are

10     deliberating.

11              Whenever you need a recess for any purpose, your

12     foreman, Mr. L , may declare a recess.             Do not discuss

13     the case during a recess in your deliberations.                All of

14     your discussion of the case should occur only while you

15     are all together and your foreman has indicated that

16     deliberations may proceed.          This should be your

17     procedure so that everyone on the jury will have an

18     equal opportunity to participate and to hear all of

19     what the other members of the jury have to say.

20              You may go to the jury room and commence jury

21     deliberations.

22              THE CLERK:      All rise for the jury.

23              (The jury is not present for the following)

24              THE COURT:      All right.     Be seated, Counsel.

25              I need you all to stay until my Deputy comes
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 114 of 131
                                                                          114



 1     back to make sure that all of the exhibits are in

 2     proper form, and of course they do have an

 3     opportunity -- or the ability to look at exhibits

 4     electronically in the jury room, but I want you to make

 5     sure that they're also going to have the written

 6     documents in proper form.

 7              Also, I need you to give her your cell phone

 8     numbers and an ability to be reached at short notice

 9     because, if we get a question from the jury, I'll want

10     to reassemble you within ten minutes.             So I believe

11     that they will be getting lunch right away, so this

12     might be a good time for you all to get lunch and then

13     be available if and when we get questions from the

14     jury.

15              Is there anything else that needs to come to my

16     attention before we recess?

17              MR. RYAN:     Yes, Your Honor.       In discussing just

18     before closings with counsel, it appears there may have

19     been some duplicative numbering on some of the last

20     exhibits.     So I think there's a way to work this out

21     where --

22              THE COURT:      Put As and Bs on them or --

23              MR. RYAN:     It's something to that effect, and

24     whatever we do, I think, if we could -- it may be

25     helpful to the jury to learn -- I know, for example,
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 115 of 131
                                                                          115



 1     Mr. Hoose referred to Exhibit 149 in his closing, and I

 2     think that's one of the exhibits that may need to be

 3     renumbered, so I don't know if the Court would want to

 4     do anything other than send it back or send it back

 5     with information about --

 6               THE COURT:     Well, why don't you get together,

 7     and I would assume if there are two 149s, we'll call

 8     them 149 and 149A.

 9               MR. RYAN:    Makes sense.

10               THE COURT:     And then we can just simply say in a

11     neutral statement that we'll send to the jury,

12     Exhibit 149 is umpty ump, Exhibit 149A is the other

13     document, just for your information; all right?

14               MR. RYAN:    Sounds like a practical way,

15     Your Honor.

16               THE COURT:     Hopefully, counsel can work that

17     out, but let me know through my Deputy if there's a

18     problem.

19               Anything else from Defendants?

20               MS. deSOUSA:     Nothing from Defendants,

21     Your Honor.

22               THE COURT:     We're in recess until further

23     notice.

24               MR. COYLE:     Your Honor, just for clarity, we

25     were having a discussion about some of these documents
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 116 of 131
                                                                           116



 1     being on a disk.       Is the disk going to be offered, or

 2     is it going to be strictly the paper documents?

 3              MS. SHEEHAN:      Except for the videos.         We know

 4     the videos will go in on a disk.

 5              MR. RYAN:     We will work this out with Ms. Lima

 6     and defense counsel.        If there's a problem, we will let

 7     you know.

 8              THE COURT:      All right.     Thank you.

 9              (Recess, 12:31 p.m.)

10              (Resumes, 1:40 p.m.)

11              (The jury is not present for the following)

12              THE COURT:      Good afternoon, Counsel.         We've had

13     a question from the jury.          I will read it for you and

14     then give you my proposed answer and listen to your

15     suggestions.

16              The question says -- and I will read it verbatim

17     and then give you my -- what I think are a couple of

18     minor changes.

19              "For Question 1A, does the question mean that

20     damaged was directly caused by Question 1, or does it

21     mean the entering ultimately led to the overall

22     incident and damages?"

23              I believe the author's meaning to say, For

24     Question 1A, does the question mean that damages were

25     directly caused by Question 1, or does it mean that the
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 117 of 131
                                                                          117



 1     entering ultimately led to the overall incident and

 2     damages?

 3               And the way I would propose to answer that is as

 4     follows:     "If you find that either Defendant McKay or

 5     Defendant Romero unlawfully entered the premises, as

 6     that term is defined in my instructions to you, you

 7     will consider Question 1A, which in turn asks whether

 8     the unlawful entry itself caused any injury to the

 9     Plaintiff.     You are reminded that, if you find

10     violations under any of the remaining questions, you

11     must determine whether those violations in turn caused

12     injury to the Plaintiff."

13               Mr. Ryan?

14               MR. RYAN:    If I could just have a moment?

15               THE COURT:     Yes.

16               (Pause)

17               MR. RYAN:    Your Honor, would it be possible just

18     to read again your proposed --

19               THE COURT:     You mean my proposal or the question

20     itself?

21               MR. RYAN:    Your proposed answer.         I think I

22     understand the question.

23               THE COURT:     Okay.    "If you find that either

24     Defendant McKay or Defendant Romero unlawfully entered

25     the premises, as that term is defined by my
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 118 of 131
                                                                          118



 1     instructions to you, you will consider Question 1A,

 2     which in turn asks whether the unlawful entry itself

 3     caused any injury to the Plaintiff.            You are reminded

 4     that, if you find violations under any of the remaining

 5     questions, you must determine whether those violations

 6     in turn caused injury to the Plaintiff."

 7               MR. RYAN:    Your Honor, I think that the only --

 8     I think that the bedrock legal principle here is that,

 9     when there's a violation of the law, that the

10     Defendants are liable for the natural and probable

11     consequences of their actions.           So I think that that

12     instruction is -- my concern is I think the -- with the

13     Court's proposed answer is that it may unduly restrict

14     the jury's consideration of what an unlawful entry, the

15     harm that it causes when I think that it's -- situating

16     in the facts of this case, that when people show up at

17     early morning hours and enter somebody's dwelling, the

18     harm can have a -- it becomes a proximate cause for

19     things beyond just the physical intrusion in that

20     particular moment.        So that's why I think --

21               THE COURT:     So are you telling me or suggesting

22     to me that, because there was an unlawful entry, they

23     can award the Plaintiff damages for his shoulder

24     injury?

25               MR. RYAN:    No, no, I'm not.       But I do think
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 119 of 131
                                                                          119



 1     that -- my concern is that an answer that might be

 2     construed as itself limited to just the, you know,

 3     annoyance or apprehension of seeing the Officers there

 4     when I think that the -- what the jury, I'm gathering,

 5     is getting at is whether or not their unlawful

 6     presence, which inspired some commentary from one of

 7     Mr. Hutchins' sons and created a tumultuous scene

 8     there, is something that is compensable based on the

 9     violation.     I think it probably is.

10              I don't think      that -- I think you're right with

11     the second part of your answer, that each claim in turn

12     has to be dealt with on its own basis, but I think that

13     the use of word "itself" may unduly restrict the jury

14     in terms of thinking about how to properly go about

15     answering the questions on the special verdict form.

16              THE COURT:      So that's a long way of saying you

17     want me to delete the word "itself"?

18              MR. RYAN:     I think that -- and instruct that the

19     Defendants are liable for the natural and probable

20     consequences of their action would be, from our

21     perspective, the right way to answer the question.

22              THE COURT:      Well, that would be supplementing my

23     earlier instructions that I carefully drafted over

24     which we spent a lot of time yesterday in the charge

25     conference; right?        Let me ask you -- give me what you
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 120 of 131
                                                                          120



 1     would answer.      I want the whole thing.

 2              MR. RYAN:     "Ladies and Gentlemen of the Jury, a

 3     Defendant is liable for the natural and probable

 4     consequences of his actions if you find that the

 5     Defendants McKay and/or Romero unlawfully entered the

 6     premises, as that has been defined for you, then you

 7     should consider what damages were a proximate cause of

 8     that unlawful action."

 9              THE COURT:      Ms. deSousa?

10              MS. deSOUSA:      Your Honor, I would disagree.           I

11     think that the proposal that Your Honor made is

12     satisfactory and is in keeping with the law and the

13     theories that this case has been tried upon.               The

14     evidence wouldn't support some expansion of that.

15              You know, the evidence that's gone in relative

16     to this is that, you know, Keith Hutchins testified in

17     front of this jury that, when he came in and saw the

18     Police Officers there, that he behaved in an outrageous

19     manner, and then the next thing that happened is the

20     other son comes out and threatens bodily harm to

21     someone and runs out the back door.            I mean, there's no

22     causal connection here between Lee Hutchins, Jr.,

23     running down -- running out another door and starting a

24     melee outside that would connect that with whether he

25     saw the Police when he got to the porch or in the
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 121 of 131
                                                                          121



 1     kitchen.     I mean, he wasn't offended that they were

 2     standing -- if they were standing in the kitchen, that

 3     wasn't the cause of any of this, and to suggest that it

 4     is I think is going to misrepresent what the law is.

 5     This isn't a case where police officers made an

 6     unlawful entry and then seized evidence or otherwise --

 7              THE COURT:      I thought we separated the three

 8     matters out -- actually, yesterday we were just talking

 9     about two, but it turned out we separated it out into

10     three separate damages questions because there was a

11     potential for injury as a result of each of the

12     violations, that they were separate from one another.

13     That's why we separated the damages questions, isn't

14     it?

15              MR. HOOSE:      Yes, but that shouldn't preclude the

16     jury from going where it seems like they want to go,

17     which is from finding, to use the vernacular that

18     they're using, that the whole thing was caused by their

19     unlawful entry, if that's what they're thinking,

20     assuming that there is proximate cause for the damages

21     that flow from that.

22              I think it's a jury question, that they can

23     determine what damages flowed from the entry, as long

24     as it meets the proximate cause standard.              And I think

25     that our concern is we don't want to see an answer that
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 122 of 131
                                                                          122



 1     restricts them from what they can consider as the

 2     damages that flowed from that entry.

 3              MR. COYLE:      Your Honor, I would reiterate the

 4     comments you made.        We originally had essentially one

 5     line for damages, and we split them out for exactly

 6     this reason.      The jury should be capable of

 7     understanding what consequences -- by using the word

 8     "itself," you're isolating that particular issue of

 9     liability, as it should be limited.

10              If they, down the road, reach an affirmative

11     response to any of the other questions, they'll

12     calculate damages in the same way.            It's just an

13     invitation for either duplicative damages or

14     inappropriately extended damages, to not isolate that

15     cause of action with the damages, Your Honor.

16              THE COURT:      I'm going to give it as proposed.

17              Call the jury.

18              (Pause)

19              THE CLERK:      All rise for the jury.

20              (The jury is present for the following)

21              THE CLERK:      Thank you.     You may be seated.

22              THE COURT:      Good afternoon, Jurors.

23              You have posed a question to me, and for the

24     record I will read it, and then I will say how I think

25     it should be amended slightly and then give you an
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 123 of 131
                                                                                123



 1     answer.

 2               The question says, and I quote, "For Question

 3     1A, does the question mean that damaged was directly

 4     caused by Question 1, or does it mean the entering

 5     ultimately led to the overall incident and damages?"

 6     And it's signed by the foreman.

 7               I'm interpreting it to say, "For Question 1A,

 8     does the question mean that damages were directly

 9     caused by Question 1, or does it mean the entering

10     ultimately led to the overall incident and damages?"

11               And I answer it as follows:         "If you find that

12     either the Defendant McKay or the Defendant Romero

13     unlawfully entered the premises, as that term is

14     defined in my instructions to you, you will consider

15     Question 1A, which in turn asks whether the unlawful

16     entry itself caused any injury to the Plaintiff.                   You

17     are reminded that, if you find violations under any of

18     the remaining questions, you must determine whether

19     those violations in turn caused injury to the

20     Plaintiff."

21               Return to the jury room and continue your

22     deliberations.

23               THE CLERK:     All rise for the jury.

24               (The jury is not present for the following)

25               THE COURT:     We are in recess until further
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 124 of 131
                                                                          124



 1     notice.

 2               (Recess, 1:55 p.m.)

 3               (Resumes, 4:04 p.m.)

 4               (The jury is not present for the following)

 5               THE COURT:     Good afternoon again, Counsel.

 6               I'm informed that our IT folks are not able to

 7     resolve the electronic problem in the jury room and

 8     that, therefore, Exhibit 89 is not available to the

 9     jurors.    It is true that we could bring the jury back

10     into the Courtroom and, apparently, with the

11     Plaintiff's counsel's help, who played the

12     Exhibit originally, play it for the jury.

13               How long does it last, may I find out?

14               MR. RYAN:    Approximately one minute.

15               THE COURT:     I'm sorry?

16               MR. RYAN:    One minute.

17               THE COURT:     One minute?

18               Is there any objection to calling the jury back

19     and playing the one-minute video?

20               MS. deSOUSA:     No objection, Your Honor.

21               THE COURT:     What I expect I'll do is I'll play

22     it twice because there'll be always be somebody that

23     would like to see it one more time, but I'm not going

24     to play it six times.        I will play it once, and then I

25     will say, Okay, we're going to do it one more time.
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 125 of 131
                                                                          125



 1     Look carefully if you want to, but I will also tell

 2     them there can be no comments, nobody will say anything

 3     in terms of addressing what's going on.

 4              Ms. Leboeuf will just simply start the video

 5     where she started it before, play it through once, and

 6     after it gets through, I'll say, "We're going to ask

 7     her to do that one more time," she'll do it a second

 8     time.    After that, I'll say, "You've now seen it.

 9     Return to your deliberations."

10              But there'll be no oral comments by anybody; is

11     that understood?

12              MR. RYAN:     Understood.      Just so the Court knows

13     what's going to happen, the video itself about two

14     minutes and 15 seconds.         The jury saw the first minute,

15     and we'd propose doing the exact same, get to the

16     minute mark, stop --

17              THE COURT:      Yes.

18              MR. RYAN:     -- get it the beginning, no comment

19     of any kind.

20              THE COURT:      Yes, just exactly what we did at the

21     time of the trial.

22              MR. RYAN:     Okay.

23              THE COURT:      Any problem with that on the

24     Defendants' side?

25              MS. deSOUSA:      No problem, Your Honor.
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 126 of 131
                                                                               126



 1              THE COURT:      All right.     We'll call the jury in

 2     to do that, and they'll have to of course deploy their

 3     screens in the back row.

 4              THE COURT:      There's no audio in this video at

 5     all?

 6              MR. RYAN:     There is no audio.        The volume on the

 7     computer is turned down completely.

 8              THE COURT:      Okay, that's fine.

 9              (The jury is present for the following)

10              THE COURT:      Good afternoon, Jurors.

11              You've asked me about -- I'll just read it out,

12     what your question was.         You said, "Can we see the

13     post-arrest video Exhibit 89?           It is not loading on the

14     device in the jury room."

15              We made every attempt to try to make it work,

16     but it is not working.         So the only alternative is to

17     have you look at it here in the Courtroom.              What I'm

18     going to do is ask Plaintiff's counsel, Ms. Leboeuf,

19     who has played it originally, to play this video.                  It

20     lasts about one minute.         You have your screens there,

21     so pull them out so that you can see your screens.

22              I'm going to play it about once through, and

23     then I'm going to ask Ms. Leboeuf to play it a second

24     time.    We're going to look at it twice, not any more

25     than twice, and then I'm going to ask you to return to
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 127 of 131
                                                                          127



 1     your deliberations.

 2              So Ms. Leboeuf will please play that video now.

 3              THE JUROR:      I'm sorry.

 4              THE COURT:      Wait a minute.      We've got no screen

 5     in the back.

 6              (Pause)

 7              THE COURT:      I'll ask Jurors 11 and 12 to move

 8     down to the other screen.

 9              All right.      Ms. Leboeuf, please play the video.

10              (Video played)

11              THE COURT:      All right.     We're going to play it

12     one more time through.

13              (Video played)

14              THE COURT:      All right.     That's the second time

15     through.     Jurors, I'll ask you to return to the jury

16     room and continue your deliberations.

17              THE CLERK:      All rise for the jury.

18              (The jury is not present for the following)

19              THE COURT:      All right.     We'll be in recess until

20     further notice.

21              (Recess, 4:14 p.m.)

22              (Resumes, 5:20 p.m.)

23              (The jury is present for the following)

24              THE COURT:      Good afternoon, Jurors.         It's 5:20,

25     and you've asked for leave to go home, and I'm going to
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 128 of 131
                                                                            128



 1     grant that request.        You've worked hard today, and I

 2     don't want you to have to work late at night and decide

 3     matters of this importance when you're tired.               So I'm

 4     going to ask you to go home, come back tomorrow morning

 5     refreshed at 9:00, we'll go back to work.

 6              Again, I have to forewarn you about my

 7     instructions.      Take my instructions that I gave you

 8     last Friday, which you are already multiplied by three

 9     or four -- right? -- and multiply it by five.               That's

10     how important it is that you not discuss anything about

11     what's been going on in that room.            It would be totally

12     inappropriate, and it might lead to a mistrial.                You

13     cannot talk about it.        You can certainly think about

14     it, and tomorrow morning you can go back with your

15     fellow jurors and talk all you want.

16              But it would be entirely inappropriate if you

17     tried to do any independent research or talk to

18     anybody.     Again, anybody who volunteers to you about

19     some matter that they think that they know about,

20     you're just to say, "I can't talk to you.              I'll talk to

21     you after it's all over," you can talk all you want,

22     but not tonight and not until this case is decided.

23              I'm going to ask each one of you tomorrow --

24     well, as a group, whether you've been able to honor my

25     instructions about not talking about this case or doing
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 129 of 131
                                                                          129



 1     any independent research.          I hope I have a showing of

 2     12 hands and a unanimous showing that we can be sure

 3     that you haven't done anything that would jeopardize

 4     the integrity of this system.

 5              So, thank you very much for your work.             Have a

 6     pleasant evening.       Don't worry about this case until we

 7     get back tomorrow morning, at which time we will

 8     reconvene.     I will see you at 9:00 a.m. tomorrow

 9     morning before you start deliberating.             Have a pleasant

10     rest of the day.

11              THE CLERK:      All rise for the jury.

12              (The jury is not present for the following)

13              THE COURT: All right.         Counsel, be seated.

14              I don't know if I have informed counsel -- I'm

15     not sure at one stage if I did -- I am leaving tomorrow

16     on judicial business at about 11:00 a.m.              I'm not going

17     to tell the jury that until when and if it becomes

18     necessary.     But I am going to try to arrange -- make

19     arrangements tonight to have another Judicial Officer

20     of this Court available to take a verdict and, if

21     necessary, to take questions.           Of course my law clerks

22     will be available, and I will be available by

23     telephone, at least part of the time, while I'm away.

24     But I am going to be leaving the area at about 11:00

25     tomorrow morning, just for your information.
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 130 of 131
                                                                          130



 1              Is there anything that needs to come to my

 2     attention before we adjourn for the evening?

 3              Mr. Ryan?

 4              MR. RYAN:     No, Your Honor.

 5              THE COURT:      Ms. deSousa?

 6              MS. deSOUSA:      No, Your Honor.

 7              THE COURT:      Have a pleasant evening.         I'll see

 8     you tomorrow morning at 9:00 a.m.

 9              THE CLERK:      All rise.

10              (Adjourned, 5:25 p.m.)

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 3:16-cv-30008-NMG Document 176 Filed 03/11/19 Page 131 of 131
                                                                          131



 1

 2                              C E R T I F I C A T I O N

 3

 4

 5

 6

 7

 8

 9                   I, Debra D. Lajoie, RPR-FCRR-CRI-RMR, do

10     hereby certify that the foregoing pages are a true and

11     accurate transcription of my stenographic notes in the

12     above-entitled case.

13

14

15

16

17

18                         /s/ Debra D. Lajoie

19

20

21

22

23                          3/6/19

24

25
